Exhibit 10.3

 

LOGO [g479992001.jpg]

 

The Bond Market Association

New York - Washington – London

www. bondmarkets.com

  

International Securities Market Association

Rigistrasse 60, P.O. Box, CH-8033, Zurich

www.isma.org

2000 VERSION

TBMA/ISMA

AMENDED AND RESTATED

GLOBAL MASTER REPURCHASE AGREEMENT

Dated as of February 6, 2013

Between:

 

JPMORGAN CHASE BANK, N.A., LONDON BRANCH                    (“Party A”)

and

 

COBBS CREEK LLC    (“Party B”)

1. Applicability

 

(a) From time to time the parties hereto may enter into transactions in which
one party, acting through a Designated Office, (“Seller”) agrees to sell to the
other, acting through a Designated Office, (“Buyer”) securities and financial
instruments (“Securities”) (subject to paragraph 1(c), other than equities and
Net Paying Securities) against the payment of the purchase price by Buyer to
Seller, with a simultaneous agreement by Buyer to sell to Seller Securities
equivalent to such Securities at a date certain or on demand against the payment
of the repurchase price by Seller to Buyer.

 

(b) Each such transaction (which may be a repurchase transaction (“Repurchase
Transaction”) or a buy and sell back transaction (“Buy/Sell Back Transaction”)
shall be referred to herein as a “Transaction” and shall be governed by this
Agreement, including any supplemental terms or conditions contained in Annex I
hereto, unless otherwise agreed in writing.

 

(c) If this Agreement may be applied to—



--------------------------------------------------------------------------------

  (i) Buy/Sell Back Transactions, this shall be specified in Annex I hereto, and
the provisions of the Buy/Sell Back Annex shall apply to such Buy/Sell Back
Transactions;

 

  (ii) Net Paying Securities, this shall be specified in Annex I hereto and the
provisions of Annex 1, paragraph 1(b) shall apply to Transactions involving Net
Paying Securities.

 

(d) If Transactions are to be effected under this Agreement by either party as
an agent, this shall be specified in Annex I hereto, and the provisions of the
Agency Annex shall apply to such Agency Transactions.

2. Definitions

 

(a) “Act of Insolvency” shall occur with respect to any party hereto upon -

 

  (i) its making a general assignment for the benefit of, entering into a
reorganisation, arrangement, or composition with creditors; or

 

  (ii) its admitting in writing that it is unable to pay its debts as they
become due; or

 

  (iii) its seeking, consenting to or acquiescing in the appointment of any
trustee, administrator, receiver or liquidator or analogous officer of it or any
material part of its property; or

 

  (iv) the presentation or filing of a petition in respect of it (other than by
the counterparty to this Agreement in respect of any obligation under this
Agreement) in any court or before any agency alleging or for the bankruptcy,
winding up or insolvency of such party (or any analogous proceeding) or seeking
any reorganisation, arrangement, composition, re adjustment, administration,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such petition (except in the case of a petition for winding
up or any analogous proceeding, in respect of which no such 30 day period shall
apply) not having been stayed or dismissed within 30 days of its filing; or

 

  (v) the appointment of a receiver, administrator, liquidator or trustee or
analogous officer of such party or over all or any material part of such party’s
property; or

 

  (vi) the convening of any meeting of its creditors for the purposes of
considering a voluntary arrangement as referred to in section 3 of the
Insolvency Act 1986 (or any analogous proceeding);

 

(b) “Agency Transaction”, the meaning specified in paragraph 1 of the Agency
Annex;

 

(c) “Appropriate Market”, the meaning specified in paragraph 10;

 

(d) “Base Currency”, the currency indicated in Annex I hereto;

 

2



--------------------------------------------------------------------------------

(e) “Business Day” -

 

  (i) in relation to the settlement of any Transaction which is to be settled
through Clearstream or Euroclear, a day on which Clearstream or, as the case may
be, Euroclear is open to settle business in the currency in which the Purchase
Price and the Repurchase Price are denominated;

 

  (ii) in relation to the settlement of any Transaction which is to be settled
through a settlement system other than Clearstream or Euroclear, a day on which
that settlement system is open to settle such Transaction;

 

  (iii) in relation to any delivery of Securities not falling within (i) or
(ii) above, a day on which banks are open for business in the place where
delivery of the relevant Securities is to be effected; and

 

  (iv) in relation to any obligation to make a payment not falling within (i) or
(ii) above, a day other than a Saturday or a Sunday on which banks are open for
business in the principal financial centre of the country of which the currency
in which the payment is denominated is the official currency and, if different,
in the place where any account designated by the parties for the making or
receipt of the payment is situated (or, in the case of a payment in euro, a day
on which TARGET operates);

 

(f) “Cash Margin”, a cash sum paid to Buyer or Seller in accordance with
paragraph 4;

 

(g) “Clearstream”, Clearstream Banking, societe anonyme, (previously Cedelbank)
or any successor thereto;

 

(h) “Confirmation”, the meaning specified in paragraph 3(b);

 

(i) “Contractual Currency”, the meaning specified in paragraph 7(a);

 

(j) “Defaulting Party”, the meaning specified in paragraph 10;

 

(k) “Default Market Value”, the meaning specified in paragraph 10;

 

(l) “Default Notice”, a written notice served by the non-Defaulting Party on the
Defaulting Party under paragraph 10 stating that an event shall be treated as an
Event of Default for the purposes of this Agreement;

 

(m) “Default Valuation Notice”, the meaning specified in paragraph 10;

 

(n) “Default Valuation Time”, the meaning specified in paragraph 10;

 

(o) “Deliverable Securities”, the meaning specified in paragraph 10;

 

3



--------------------------------------------------------------------------------

(p) “Designated Office”, with respect to a party, a branch or office of that
party which is specified as such in Annex I hereto or such other branch or
office as may be agreed to by the parties;

 

(q) “Distributions”, the meaning specified in sub paragraph (w) below;

 

(r) “Equivalent Margin Securities”, Securities equivalent to Securities
previously transferred as Margin Securities;

 

(s) “Equivalent Securities”, with respect to a Transaction, Securities
equivalent to Purchased Securities under that Transaction. If and to the extent
that such Purchased Securities have been redeemed, the expression shall mean a
sum of money equivalent to the proceeds of the redemption;

 

(t) Securities are “equivalent to” other Securities for the purposes of this
Agreement if they are: (i) of the same issuer; (ii) part of the same issue; and
(iii) of an identical type, nominal value, description and (except where
otherwise stated) amount as those other Securities, provided that—

 

  (A) Securities will be equivalent to other Securities notwithstanding that
those Securities have been redenominated into euro or that the nominal value of
those Securities has changed in connection with such redenomination; and

 

  (B) where Securities have been converted, subdivided or consolidated or have
become the subject of a takeover or the holders of Securities have become
entitled to receive or acquire other Securities or other property or the
Securities have become subject to any similar event, the expression “equivalent
to” shall mean Securities equivalent to (as defined in the provisions of this
definition preceding the proviso) the original Securities together with or
replaced by a sum of money or Securities or other property equivalent to (as so
defined) that receivable by holders of such original Securities resulting from
such event;

 

(u) “Euroclear”, operator of the Euroclear System or any successor thereto;

 

(v) “Event of Default”, the meaning specified in paragraph 10;

 

(w) “Income”, with respect to any Security at any time, all interest, dividends
or other distributions thereon, but excluding distributions which are a payment
or repayment of principal in respect of the relevant securities
(“Distributions”);

 

(x) “Income Payment Date”, with respect to any Securities, the date on which
Income is paid in respect of such Securities or, in the case of registered
Securities, the date by reference to which particular registered holders are
identified as being entitled to payment of Income;

 

(y) “LIBOR”, in relation to any sum in any currency, the one month London
Inter-Bank Offered Rate in respect of that currency as quoted on page 3750 on
the Bridge Telerate Service (or such other page as may replace page 3750 on that
service) as of 11:00 a.m., London time, on the date on which it is to be
determined;

 

4



--------------------------------------------------------------------------------

(z) “Margin Ratio”, with respect to a Transaction, the Market Value of the
Purchased Securities at the time when the Transaction was entered into divided
by the Purchase Price (and so that, where a Transaction relates to Securities of
different descriptions and the Purchase Price is apportioned by the parties
among Purchased Securities of each such description, a separate Margin Ratio
shall apply in respect of Securities of each such description), or such other
proportion as the parties may agree with respect to that Transaction;

 

(aa) “Margin Securities”, in relation to a Margin Transfer, Securities
reasonably acceptable to the party calling for such Margin Transfer;

 

(bb) “Margin Transfer”, any, or any combination of, the payment or repayment of
Cash Margin and the transfer of Margin Securities or Equivalent Margin
Securities;

 

(cc) “Market Value”, with respect to any Securities as of any time on any date,
the price for such Securities at such time on such date obtained from a
generally recognised source agreed to by the parties (and where different prices
are obtained for different delivery dates, the price so obtainable for the
earliest available such delivery date) (provided that the price of Securities
that are suspended shall (for the purposes of paragraph 4) be nil unless the
parties otherwise agree and (for all other purposes) shall be the price of those
Securities as of close of business on the dealing day in the relevant market
last preceding the date of suspension) plus the aggregate amount of Income
which, as of such date, has accrued but not yet been paid in respect of the
Securities to the extent not included in such price as of such date, and for
these purposes any sum in a currency other than the Contractual Currency for the
Transaction in question shall be converted into such Contractual Currency at the
Spot Rate prevailing at the relevant time;

 

(dd) “Net Exposure”, the meaning specified in paragraph 4(c);

 

(ee) the “Net Margin” provided to a party at any time, the excess (if any) at
that time of (i) the sum of the amount of Cash Margin paid to that party
(including accrued interest on such Cash Margin which has not been paid to the
other party) and the Market Value of Margin Securities transferred to that party
under paragraph 4(a) (excluding any Cash Margin which has been repaid to the
other party and any Margin Securities in respect of which Equivalent Margin
Securities have been transferred to the other party) over (ii) the sum of the
amount of Cash Margin paid to the other party (including accrued interest on
such Cash Margin which has not been paid by the other party) and the Market
Value of Margin Securities transferred to the other party under paragraph 4(a)
(excluding any Cash Margin which has been repaid by the other party and any
Margin Securities in respect of which Equivalent Margin Securities have been
transferred by the other party) and for this purpose any amounts not denominated
in the Base Currency shall be converted into the Base Currency at the Spot Rate
prevailing at the relevant time;

 

5



--------------------------------------------------------------------------------

(ff) “Net Paying Securities”, Securities which are of a kind such that, were
they to be the subject of a Transaction to which paragraph 5 applies, any
payment made by Buyer under paragraph 5 would be one in respect of which either
Buyer would or might be required to make a withholding or deduction for or on
account of taxes or duties or Seller might be required to make or account for a
payment for or on account of taxes or duties (in each case other than tax on
overall net income) by reference to such payment;

 

(gg) “Net Value”, the meaning specified in paragraph 10;

 

(hh) “New Purchased Securities”, the meaning specified in paragraph 8(a);

 

(ii) “Price Differential”, with respect to any Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction (on a 360 day basis or
365 day basis in accordance with the applicable ISMA convention, unless
otherwise agreed between the parties for the Transaction), for the actual number
of days during the period commencing on (and including) the Purchase Date for
such Transaction and ending on (but excluding) the date of calculation or, if
earlier, the Repurchase Date;

 

(jj) “Pricing Rate”, with respect to any Transaction, the per annum percentage
rate for calculation of the Price Differential agreed to by Buyer and Seller in
relation to that Transaction;

 

(kk) “Purchase Date”, with respect to any Transaction, the date on which
Purchased Securities are to be sold by Seller to Buyer in relation to that
Transaction;

 

(ll) “Purchase Price”, on the Purchase Date, the price at which Purchased
Securities are sold or are to be sold by Seller to Buyer;

 

(mm) “Purchased Securities”, with respect to any Transaction, the Securities
sold or to be sold by Seller to Buyer under that Transaction, and any New
Purchased Securities transferred by Seller to Buyer under paragraph 8 in respect
of that Transaction;

 

(nn) “Receivable Securities”, the meaning specified in paragraph 10;

 

(oo) “Repurchase Date”, with respect to any Transaction, the date on which Buyer
is to sell Equivalent Securities to Seller in relation to that Transaction;

 

(pp) “Repurchase Price”, with respect to any Transaction and as of any date, the
sum of the Purchase Price and the Price Differential as of such date;

 

(qq) “Special Default Notice”, the meaning specified in paragraph 14;

 

(rr) “Spot Rate”, where an amount in one currency is to be converted into a
second currency on any date, unless the parties otherwise agree, the spot rate
of exchange quoted by Barclays Bank PLC in the London inter-bank market for the
sale by it of such second currency against a purchase by it of such first
currency;

 

6



--------------------------------------------------------------------------------

(ss) “TARGET”, the Trans European Automated Real time Gross Settlement Express
Transfer System;

 

(tt) “Term”, with respect to any Transaction, the interval of time commencing
with the Purchase Date and ending with the Repurchase Date;

 

(uu) “Termination”, with respect to any Transaction, refers to the requirement
with respect to such Transaction for Buyer to sell Equivalent Securities against
payment by Seller of the Repurchase Price in accordance with paragraph 3(f), and
reference to a Transaction having a “fixed term” or being “terminable upon
demand” shall be construed accordingly;

 

(vv) “Transaction Costs”, the meaning specified in paragraph 10;

 

(ww) “Transaction Exposure”, with respect to any Transaction at any time during
the period from the Purchase Date to the Repurchase Date (or, if later, the date
on which Equivalent Securities are delivered to Seller or the Transaction is
terminated under paragraph 10(g) or 10(h)), the difference between (i) the
Repurchase Price at such time multiplied by the applicable Margin Ratio (or,
where the Transaction relates to Securities of more than one description to
which different Margin Ratios apply, the amount produced by multiplying the
Repurchase Price attributable to Equivalent Securities of each such description
by the applicable Margin Ratio and aggregating the resulting amounts, the
Repurchase Price being for this purpose attributed to Equivalent Securities of
each such description in the same proportions as those in which the Purchase
Price was apportioned among the Purchased Securities) and (ii) the Market Value
of Equivalent Securities at such time. If (i) is greater than (ii), Buyer has a
Transaction Exposure for that Transaction equal to that excess. If (ii) is
greater than (i), Seller has a Transaction Exposure for that Transaction equal
to that excess; and

 

(xx) except in paragraphs 14(b)(i) and 18, references in this Agreement to
“written” communications and communications “in writing” include communications
made through any electronic system agreed between the parties which is capable
of reproducing such communication in hard copy form.

3. Initiation; Confirmation; Termination

 

(a) A Transaction may be entered into orally or in writing at the initiation of
either Buyer or Seller.

 

(b) Upon agreeing to enter into a Transaction hereunder Buyer or Seller (or
both), as shall have been agreed, shall promptly deliver to the other party
written confirmation of such Transaction (a “Confirmation”).

The Confirmation shall describe the Purchased Securities (including CUSIP or
ISIN or other identifying number or numbers, if any), identify Buyer and Seller
and set forth -

 

  (i) the Purchase Date;

 

7



--------------------------------------------------------------------------------

  (ii) the Purchase Price;

 

  (iii) the Repurchase Date, unless the Transaction is to be terminable on
demand (in which case the Confirmation shall state that it is terminable on
demand);

 

  (iv) the Pricing Rate applicable to the Transaction;

 

  (v) in respect of each party the details of the bank account[s] to which
payments to be made hereunder are to be credited;

 

  (vi) where the Buy/Sell Back Annex applies, whether the Transaction is a
Repurchase Transaction or a Buy/Sell Back Transaction;

 

  (vii) where the Agency Annex applies, whether the Transaction is an Agency
Transaction and, if so, the identity of the party which is acting as agent and
the name, code or identifier of the Principal; and

 

  (viii) any additional terms or conditions of the Transaction;

and may be in the form of Annex II hereto or may be in any other form to which
the parties agree.

The Confirmation relating to a Transaction shall, together with this Agreement,
constitute prima facie evidence of the terms agreed between Buyer and Seller for
that Transaction, unless objection is made with respect to the Confirmation
promptly after receipt thereof. In the event of any conflict between the terms
of such Confirmation and this Agreement, the Confirmation shall prevail in
respect of that Transaction and those terms only.

 

(c) On the Purchase Date for a Transaction, Seller shall transfer the Purchased
Securities to Buyer or its agent against the payment of the Purchase Price by
Buyer.

 

(d) Termination of a Transaction will be effected, in the case of on demand
Transactions, on the date specified for Termination in such demand, and, in the
case of fixed term Transactions, on the date fixed for Termination.

 

(e) In the case of on demand Transactions, demand for Termination shall be made
by Buyer or Seller, by telephone or otherwise, and shall provide for Termination
to occur after not less than the minimum period as is customarily required for
the settlement or delivery of money or Equivalent Securities of the relevant
kind.

 

(f) On the Repurchase Date, Buyer shall transfer to Seller or its agent
Equivalent Securities against the payment of the Repurchase Price by Seller
(less any amount then payable and unpaid by Buyer to Seller pursuant to
paragraph 5).

 

8



--------------------------------------------------------------------------------

4. Margin Maintenance

 

(a) If at any time either party has a Net Exposure in respect of the other party
it may by notice to the other party require the other party to make a Margin
Transfer to it of an aggregate amount or value at least equal to that Net
Exposure.

 

(b) A notice under sub paragraph (a) above may be given orally or in writing.

 

(c) For the purposes of this Agreement a party has a Net Exposure in respect of
the other party if the aggregate of all the first party’s Transaction Exposures
plus any amount payable to the first party under paragraph 5 but unpaid less the
amount of any Net Margin provided to the first party exceeds the aggregate of
all the other party’s Transaction Exposures plus any amount payable to the other
party under paragraph 5 but unpaid less the amount of any Net Margin provided to
the other party; and the amount of the Net Exposure is the amount of the excess.
For this purpose any amounts not denominated in the Base Currency shall be
converted into the Base Currency at the Spot Rate prevailing at the relevant
time.

 

(d) To the extent that a party calling for a Margin Transfer has previously paid
Cash Margin which has not been repaid or delivered Margin Securities in respect
of which Equivalent Margin Securities have not been delivered to it, that party
shall be entitled to require that such Margin Transfer be satisfied first by the
repayment of such Cash Margin or the delivery of Equivalent Margin Securities
but, subject to this, the composition of a Margin Transfer shall be at the
option of the party making such Margin Transfer.

 

(e) Any Cash Margin transferred shall be in the Base Currency or such other
currency as the parties may agree.

 

(f) A payment of Cash Margin shall give rise to a debt owing from the party
receiving such payment to the party making such payment. Such debt shall bear
interest at such rate, payable at such times, as may be specified in Annex I
hereto in respect of the relevant currency or otherwise agreed between the
parties, and shall be repayable subject to the terms of this Agreement.

 

(g) Where Seller or Buyer becomes obliged under sub paragraph (a) above to make
a Margin Transfer, it shall transfer Cash Margin or Margin Securities or
Equivalent Margin Securities within the minimum period specified in Annex I
hereto or, if no period is there specified, such minimum period as is
customarily required for the settlement or delivery of money, Margin Securities
or Equivalent Margin Securities of the relevant kind.

 

(h) The parties may agree that, with respect to any Transaction, the provisions
of sub-paragraphs (a) to (g) above shall not apply but instead that margin may
be provided separately in respect of that Transaction in which case

 

  (i) that Transaction shall not be taken into account when calculating whether
either party has a Net Exposure;

 

9



--------------------------------------------------------------------------------

  (ii) margin shall be provided in respect of that Transaction in such manner as
the parties may agree; and

 

  (iii) margin provided in respect of that Transaction shall not be taken into
account for the purposes of sub paragraphs (a) to (g) above.

 

(i) The parties may agree that any Net Exposure which may arise shall be
eliminated not by Margin Transfers under the preceding provisions of this
paragraph but by the repricing of Transactions under sub paragraph (j) below,
the adjustment of Transactions under sub - paragraph (k) below or a combination
of both these methods.

 

(j) Where the parties agree that a Transaction is to be repriced under this sub
paragraph, such repricing shall be effected as follows -

 

  (i) the Repurchase Date under the relevant Transaction (the “original
Transaction”) shall be deemed to occur on the date on which the repricing is to
be effected (the “Repricing Date”);

 

  (ii) the parties shall be deemed to have entered into a new Transaction (the
“Repriced Transaction”) on the terms set out in (iii) to (vi) below;

 

  (iii) the Purchased Securities under the Repriced Transaction shall be
Securities equivalent to the Purchased Securities under the Original
Transaction;

 

  (iv) the Purchase Date under the Repriced Transaction shall be the Repricing
Date;

 

  (v) the Purchase Price under the Repriced Transaction shall be such amount as
shall, when multiplied by the Margin Ratio applicable to the Original
Transaction, be equal to the Market Value of such Securities on the Repricing
Date;

 

  (vi) the Repurchase Date, the Pricing Rate, the Margin Ratio and, subject as
aforesaid, the other terms of the Repriced Transaction shall be identical to
those of the Original Transaction;

 

  (vii) the obligations of the parties with respect to the delivery of the
Purchased Securities and the payment of the Purchase Price under the Repriced
Transaction shall be set off against their obligations with respect to the
delivery of Equivalent Securities and payment of the Repurchase Price under the
Original Transaction and accordingly only a net cash sum shall be paid by one
party to the other. Such net cash sum shall be paid within the period specified
in sub paragraph (g) above.

 

(k) The adjustment of a Transaction (the “Original Transaction”) under this sub
paragraph shall be effected by the parties agreeing that on the date on which
the adjustment is to be made (the “Adjustment Date”) the Original Transaction
shall be terminated and they shall enter into a new Transaction (the
“Replacement Transaction”) in accordance with the following provisions

 

10



--------------------------------------------------------------------------------

  (i) the Original Transaction shall be terminated on the Adjustment Date on
such terms as the parties shall agree on or before the Adjustment Date;

 

  (ii) the Purchased Securities under the Replacement Transaction shall be such
Securities as the parties shall agree on or before the Adjustment Date (being
Securities the aggregate Market Value of which at the Adjustment Date is
substantially equal to the Repurchase Price under the Original Transaction at
the Adjustment Date multiplied by the Margin Ratio applicable to the Original
Transaction);

 

  (iii) the Purchase Date under the Replacement Transaction shall be the
Adjustment Date;

 

  (iv) the other terms of the Replacement Transaction shall be such as the
parties shall agree on or before the Adjustment Date; and

 

  (v) the obligations of the parties with respect to payment and delivery of
Securities on the Adjustment Date under the Original Transaction and the
Replacement Transaction shall be settled in accordance with paragraph 6 within
the minimum period specified in sub paragraph (g) above.

5. Income Payments

Unless otherwise agreed -

 

  (i) where the Term of a particular Transaction extends over an Income Payment
Date in respect of any Securities subject to that Transaction, Buyer shall on
the date such Income is paid by the issuer transfer to or credit to the account
of Seller an amount equal to (and in the same currency as) the amount paid by
the issuer;

 

  (ii) where Margin Securities are transferred from one party (“the first
party”) to the other party (“the second party”) and an Income Payment Date in
respect of such Securities occurs before Equivalent Margin Securities are
transferred by the second party to the first party, the second party shall on
the date such Income is paid by the issuer transfer to or credit to the account
of the first party an amount equal to (and in the same currency as) the amount
paid by the issuer;

and for the avoidance of doubt references in this paragraph to the amount of any
Income paid by the issuer of any Securities shall be to an amount paid without
any withholding or deduction for or on account of taxes or duties
notwithstanding that a payment of such Income made in certain circumstances may
be subject to such a withholding or deduction.

6. Payment and Transfer

 

(a)

Unless otherwise agreed, all money paid hereunder shall be in immediately
available freely convertible funds of the relevant currency. All Securities to
be transferred hereunder (i) shall be in suitable form for transfer and shall be
accompanied by duly executed instruments of transfer or assignment in blank
(where required for transfer) and

 

11



--------------------------------------------------------------------------------

  such other documentation as the transferee may reasonably request, or
(ii) shall be transferred through the book entry system of Euroclear or
Clearstream, or (iii) shall be transferred through any other agreed securities
clearance system or (iv) shall be transferred by any other method mutually
acceptable to Seller and Buyer.

 

(b) Unless otherwise agreed, all money payable by one party to the other in
respect of any Transaction shall be paid free and clear of, and without
withholding or deduction for, any taxes or duties of whatsoever nature imposed,
levied, collected, withheld or assessed by any authority having power to tax,
unless the withholding or deduction of such taxes or duties is required by law.
In that event, unless otherwise agreed, the paying party shall pay such
additional amounts as will result in the net amounts receivable by the other
party (after taking account of such withholding or deduction) being equal to
such amounts as would have been received by it had no such taxes or duties been
required to be withheld or deducted.

 

(c) Unless otherwise agreed in writing between the parties, under each
Transaction transfer of Purchased Securities by Seller and payment of Purchase
Price by Buyer against the transfer of such Purchased Securities shall be made
simultaneously and transfer of Equivalent Securities by Buyer and payment of
Repurchase Price payable by Seller against the transfer of such Equivalent
Securities shall be made simultaneously.

 

(d) Subject to and without prejudice to the provisions of sub paragraph 6(c),
either party may from time to time in accordance with market practice and in
recognition of the practical difficulties in arranging simultaneous delivery of
Securities and money waive in relation to any Transaction its rights under this
Agreement to receive simultaneous transfer and/or payment provided that transfer
and/or payment shall, notwithstanding such waiver, be made on the same day and
provided also that no such waiver in respect of one Transaction shall affect or
bind it in respect of any other Transaction.

 

(e) The parties shall execute and deliver all necessary documents and take all
necessary steps to procure that all right, title and interest in any Purchased
Securities, any Equivalent Securities, any Margin Securities and any Equivalent
Margin Securities shall pass to the party to which transfer is being made upon
transfer of the same in accordance with this Agreement, free from all liens,
claims, charges and encumbrances.

 

(f) Notwithstanding the use of expressions such as “Repurchase Date”,
“Repurchase Price”, “margin”, “Net Margin”, “Margin Ratio” and “substitution”,
which are used to reflect terminology used in the market for transactions of the
kind provided for in this Agreement, all right, title and interest in and to
Securities and money transferred or paid under this Agreement shall pass to the
transferee upon transfer or payment, the obligation of the party receiving
Purchased Securities or Margin Securities being an obligation to transfer
Equivalent Securities or Equivalent Margin Securities.

 

(g) Time shall be of the essence in this Agreement.

 

(h) Subject to paragraph 10, all amounts in the same currency payable by each
party to the other under any Transaction or otherwise under this Agreement on
the same date shall be combined in a single calculation of a net sum payable by
one party to the other and the obligation to pay that sum shall be the only
obligation of either party in respect of those amounts.

 

12



--------------------------------------------------------------------------------

(i) Subject to paragraph 10, all Securities of the same issue, denomination,
currency and series, transferable by each party to the other under any
Transaction or hereunder on the same date shall be combined in a single
calculation of a net quantity of Securities transferable by one party to the
other and the obligation to transfer the net quantity of Securities shall be the
only obligation of either party in respect of the Securities so transferable and
receivable.

 

(j) If the parties have specified in Annex I hereto that this paragraph 6(j)
shall apply, each obligation of a party under this Agreement (other than an
obligation arising under paragraph 10) is subject to the condition precedent
that none of those events specified in paragraph 10(a) which are identified in
Annex I hereto for the purposes of this paragraph 6(j) (being events which, upon
the serving of a Default Notice, would be an Event of Default with respect to
the other party) shall have occurred and be continuing with respect to the other
party.

7. Contractual Currency

 

(a) All the payments made in respect of the Purchase Price or the Repurchase
Price of any Transaction shall be made in the currency of the Purchase Price
(the “Contractual Currency”) save as provided in paragraph 10(c)(ii).
Notwithstanding the foregoing, the payee of any money may, at its option, accept
tender thereof in any other currency, provided, however, that, to the extent
permitted by applicable law, the obligation of the payer to pay such money will
be discharged only to the extent of the amount of the Contractual Currency that
such payee may, consistent with normal banking procedures, purchase with such
other currency (after deduction of any premium and costs of exchange) for
delivery within the customary delivery period for spot transactions in respect
of the relevant currency.

 

(b) If for any reason the amount in the Contractual Currency received by a
party, including amounts received after conversion of any recovery under any
judgment or order expressed in a currency other than the Contractual Currency,
falls short of the amount in the Contractual Currency due and payable, the party
required to make the payment will, as a separate and independent obligation, to
the extent permitted by applicable law, immediately transfer such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall.

 

(c) If for any reason the amount in the Contractual Currency received by a party
exceeds the amount of the Contractual Currency due and payable, the party
receiving the transfer will refund promptly the amount of such excess.

 

13



--------------------------------------------------------------------------------

8. Substitution

 

(a) A Transaction may at any time between the Purchase Date and Repurchase Date,
if Seller so requests and Buyer so agrees, be varied by the transfer by Buyer to
Seller of Securities equivalent to the Purchased Securities, or to such of the
Purchased Securities as shall be agreed, in exchange for the transfer by Seller
to Buyer of other Securities of such amount and description as shall be agreed
(“New Purchased Securities”) (being Securities having a Market Value at the date
of the variation at least equal to the Market Value of the Equivalent Securities
transferred to Seller).

 

(b) Any variation under sub paragraph (a) above shall be effected, subject to
paragraph 6(d), by the simultaneous transfer of the Equivalent Securities and
New Purchased Securities concerned.

 

(c) A Transaction which is varied under sub paragraph (a) above shall thereafter
continue in effect as though the Purchased Securities under that Transaction
consisted of or included the New Purchased Securities instead of the Securities
in respect of which Equivalent Securities have been transferred to Seller.

 

(d) Where either party has transferred Margin Securities to the other party it
may at any time before Equivalent Margin Securities are transferred to it under
paragraph 4 request the other party to transfer Equivalent Margin Securities to
it in exchange for the transfer to the other party of new Margin Securities
having a Market Value at the time of transfer at least equal to that of such
Equivalent Margin Securities. If the other party agrees to the request, the
exchange shall be effected, subject to paragraph 6(d), by the simultaneous
transfer of the Equivalent Margin Securities and new Margin Securities
concerned. Where either or both of such transfers is or are effected through a
settlement system in circumstances which under the rules and procedures of that
settlement system give rise to a payment by or for the account of one party to
or for the account of the other party, the parties shall cause such payment or
payments to be made outside that settlement system, for value the same day as
the payments made through that settlement system, as shall ensure that the
exchange of Equivalent Margin Securities and new Margin Securities effected
under this sub paragraph does not give rise to any net payment of cash by either
party to the other.

9. Representations

Each party represents and warrants to the other that -

 

(a) it is duly authorised to execute and deliver this Agreement, to enter into
the Transactions contemplated hereunder and to perform its obligations hereunder
and thereunder and has taken all necessary action to authorise such execution,
delivery and performance;

 

(b) it will engage in this Agreement and the Transactions contemplated hereunder
(other than Agency Transactions) as principal;

 

(c) the person signing this Agreement on its behalf is, and any person
representing it in entering into a Transaction will be, duly authorised to do so
on its behalf;

 

(d) it has obtained all authorisations of any governmental or regulatory body
required in connection with this Agreement and the Transactions contemplated
hereunder and such authorisations are in full force and effect;

 

14



--------------------------------------------------------------------------------

(e) the execution, delivery and performance of this Agreement and the
Transactions contemplated hereunder will not violate any law, ordinance,
charter, by law or rule applicable to it or any agreement by which it is bound
or by which any of its assets are affected;

 

(f) it has satisfied itself and will continue to satisfy itself as to the tax
implications of the Transactions contemplated hereunder;

 

(g) in connection with this Agreement and each Transaction -

 

  (i) unless there is a written agreement with the other party to the contrary,
it is not relying on any advice (whether written or oral) of the other party,
other than the representations expressly set out in this Agreement;

 

  (ii) it has made and will make its own decisions regarding the entering into
of any Transaction based upon its own judgment and upon advice from such
professional advisers as it has deemed it necessary to consult;

 

  (iii) it understands the terms, conditions and risks of each Transaction and
is willing to assume (financially and otherwise) those risks; and

 

(h) at the time of transfer to the other party of any Securities it will have
the full and unqualified right to make such transfer and that upon such transfer
of Securities the other party will receive all right, title and interest in and
to those Securities free of any lien, claim, charge or encumbrance.

On the date on which any Transaction is entered into pursuant hereto, and on
each day on which Securities, Equivalent Securities, Margin Securities or
Equivalent Margin Securities are to be transferred under any Transaction, Buyer
and Seller shall each be deemed to repeat all the foregoing representations. For
the avoidance of doubt and notwithstanding any arrangements which Seller or
Buyer may have with any third party, each party will be liable as a principal
for its obligations under this Agreement and each Transaction.

10. Events of Default

 

(a) If any of the following events (each an “Event of Default”) occurs in
relation to either party (the “Defaulting Party”, the other party being the
“non-Defaulting Party”) whether acting as Seller or Buyer -

 

  (i) Buyer fails to pay the Purchase Price upon the applicable Purchase Date or
Seller fails to pay the Repurchase Price upon the applicable Repurchase Date,
and the non-Defaulting Party serves a Default Notice on the Defaulting Party; or

 

  (ii) if the parties have specified in Annex I hereto that this sub paragraph
shall apply, Seller fails to deliver Purchased Securities on the Purchase Date
or Buyer fails to deliver Equivalent Securities on the Repurchase Date, and the
non-Defaulting Party serves a Default Notice on the Defaulting Party; or

 

15



--------------------------------------------------------------------------------

  (iii) Seller or Buyer fails to pay when due any sum payable under sub
paragraph (g) or (h) below, and the non-Defaulting Party serves a Default Notice
on the Defaulting Party; or

 

  (iv) Seller or Buyer fails to comply with paragraph 4 and the non-Defaulting
Party serves a Default Notice on the Defaulting Party; or

 

  (v) Seller or Buyer fails to comply with paragraph 5 and the non-Defaulting
Party serves a Default Notice on the Defaulting Party; or

 

  (vi) an Act of Insolvency occurs with respect to Seller or Buyer and (except
in the case of an Act of Insolvency which is the presentation of a petition for
winding up or any analogous proceeding or the appointment of a liquidator or
analogous officer of the Defaulting Party in which case no such notice shall be
required) the non-Defaulting Party serves a Default Notice on the Defaulting
Party; or

 

  (vii) any representations made by Seller or Buyer are incorrect or untrue in
any material respect when made or repeated or deemed to have been made or
repeated, and the non-Defaulting Party serves a Default Notice on the Defaulting
Party; or

 

  (viii) Seller or Buyer admits to the other that it is unable to, or intends
not to, perform any of its obligations hereunder and/or in respect of any
Transaction and the non-Defaulting Party serves a Default Notice on the
Defaulting Party; or

 

  (ix) Seller or Buyer is suspended or expelled from membership of or
participation in any securities exchange or association or other self-regulating
organisation, or suspended from dealing in securities by any government agency,
or any of the assets of either Seller or Buyer or the assets of investors held
by, or to the order of, Seller or Buyer are transferred or ordered to be
transferred to a trustee by a regulatory authority pursuant to any securities
regulating legislation and the non-Defaulting Party serves a Default Notice on
the Defaulting Party; or

 

  (x) Seller or Buyer fails to perform any other of its obligations hereunder
and does not remedy such failure within 30 days after notice is given by the
non-¬Defaulting Party requiring it to do so, and the non-Defaulting Party serves
a Default Notice on the Defaulting Party;

Then sub paragraphs (b) to (f) below shall apply.

 

(b) The Repurchase Date for each Transaction hereunder shall be deemed
immediately to occur and, subject to the following provisions, all Cash Margin
(including interest accrued) shall be immediately repayable and Equivalent
Margin Securities shall be immediately deliverable (and so that, where this sub
paragraph applies, performance of the respective obligations of the parties with
respect to the delivery of Securities, the payment of the Repurchase Prices for
any Equivalent Securities and the repayment of any Cash Margin shall be effected
only in accordance with the provisions of sub paragraph (c) below).

 

16



--------------------------------------------------------------------------------

(c)

 

  (i) The Default Market Values of the Equivalent Securities and any Equivalent
Margin Securities to be transferred, the amount of any Cash Margin (including
the amount of interest accrued) to be transferred and the Repurchase Prices to
be paid by each party shall be established by the non-Defaulting Party for all
Transactions as at the Repurchase Date; and

 

  (ii) on the basis of the sums so established, an account shall be taken (as at
the Repurchase Date) of what is due from each party to the other under this
Agreement (on the basis that each party’s claim against the other in respect of
the transfer to it of Equivalent Securities or Equivalent Margin Securities
under this Agreement equals the Default Market Value therefor) and the sums due
from one party shall be set off against the sums due from the other and only the
balance of the account shall be payable (by the party having the claim valued at
the lower amount pursuant to the foregoing) and such balance shall be due and
payable on the next following Business Day. For the purposes of this
calculation, all sums not denominated in the Base Currency shall be converted
into the Base Currency on the relevant date at the Spot Rate prevailing at the
relevant time.

 

(d) For the purposes of this Agreement, the “Default Market Value” of any
Equivalent Securities or Equivalent Margin Securities shall be determined in
accordance with sub paragraph (e) below, and for this purpose -

 

  (i) the “Appropriate Market” means, in relation to Securities of any
description, the market which is the most appropriate market for Securities of
that description, as determined by the non-Defaulting Party;

 

  (ii) the “Default Valuation Time” means, in relation to an Event of Default,
the close of business in the Appropriate Market on the fifth dealing day after
the day on which that Event of Default occurs or, where that Event of Default is
the occurrence of an Act of Insolvency in respect of which under paragraph 10(a)
no notice is required from the non-Defaulting Party in order for such event to
constitute an Event of Default, the close of business on the fifth dealing day
after the day on which the non-Defaulting Party first became aware of the
occurrence of such Event of Default;

 

  (iii) “Deliverable Securities” means Equivalent Securities or Equivalent
Margin Securities to be delivered by the Defaulting Party;

 

  (iv) “Net Value” means at any time, in relation to any Deliverable Securities
or Receivable Securities, the amount which, in the reasonable opinion of the
non-Defaulting Party, represents their fair market value, having regard to such
pricing sources and methods (which may include, without limitation, available
prices for Securities with similar maturities, terms and credit characteristics
as the relevant Equivalent Securities or Equivalent Margin Securities) as the
non-Defaulting Party considers appropriate, less, in the case of Receivable
Securities, or plus, on the case of Deliverable Securities, all Transaction
Costs which would be incurred in connection with the purchase or sale of such
Securities;

 

17



--------------------------------------------------------------------------------

  (v) “Receivable Securities” means Equivalent Securities or Equivalent Margin
Securities to be delivered to the Defaulting Party; and

 

  (vi) “Transaction Costs” in relation to any transaction contemplated in
paragraph 10(d) or (e) means the reasonable costs, commission, fees and expenses
(including any mark up or mark down) that would be incurred in connection with
the purchase of Deliverable Securities or sale of Receivable Securities,
calculated on the assumption that the aggregate thereof is the least that could
reasonably be expected to be paid in order to carry out the transaction;

 

(e) (i) If between the occurrence of the relevant Event of Default and the
Default Valuation Time the non-Defaulting Party gives to the Defaulting Party a
written notice (a “Default Valuation Notice”) which -

 

  (A) states that, since the occurrence of the relevant Event of Default, the
non-Defaulting Party has sold, in the case of Receivable Securities, or
purchased, in the case of Deliverable Securities, Securities which form part of
the same issue and are of an identical type and description as those Equivalent
Securities or Equivalent Margin Securities, and that the non-Defaulting Party
elects to treat as the Default Market Value -

 

  (aa) in the case of Receivable Securities, the net proceeds of such sale after
deducting all reasonable costs, fees and expenses incurred in connection
therewith (provided that, where the Securities sold are not identical in amount
to the Equivalent Securities or Equivalent Margin Securities, the non-Defaulting
Party may either (x) elect to treat such net proceeds of sale divided by the
amount of Securities sold and multiplied by the amount of the Equivalent
Securities or Equivalent Margin Securities as the Default Market Value or
(y) elect to treat such net proceeds of sale of the Equivalent Securities or
Equivalent Margin Securities actually sold as the Default Market Value of that
proportion of the Equivalent Securities or Equivalent Margin Securities, and, in
the case of (y), the Default Market Value of the balance of the Equivalent
Securities or Equivalent Margin Securities shall be determined separately in
accordance with the provisions of this paragraph 10(e) and accordingly may be
the subject of a separate notice (or notices) under this paragraph 10(e)(i); or

 

  (bb)

in the case of Deliverable Securities, the aggregate cost of such purchase,
including all reasonable costs, fees and expenses incurred in connection
therewith (provided that, where the Securities purchased are not identical in
amount to the Equivalent Securities or Equivalent Margin Securities, the
non-Defaulting

 

18



--------------------------------------------------------------------------------

  Party may either (x) elect to treat such aggregate cost divided by the amount
of Securities sold and multiplied by the amount of the Equivalent Securities or
Equivalent Margin Securities as the Default Market Value or (y) elect to treat
the aggregate cost of purchasing the Equivalent Securities or Equivalent Margin
Securities actually purchased as the Default Market Value of that proportion of
the Equivalent Securities or Equivalent Margin Securities, and, in the case of
(y), the Default Market Value of the balance of the Equivalent Securities or
Equivalent Margin Securities shall be determined separately in accordance with
the provisions of this paragraph 10(e) and accordingly may be the subject of a
separate notice (or notices) under this paragraph 10(e)(i)

 

  (B) states that the non-Defaulting Party has received, in the case of
Deliverable Securities, offer quotations or, in the case of Receivable
Securities, bid quotations in respect of Securities of the relevant description
from two or more market makers or regular dealers in the Appropriate Market in a
commercially reasonable size (as determined by the non-Defaulting Party) and
specifies -

 

  (aa) the price or prices quoted by each of them for, in the case of
Deliverable Securities, the sale by the relevant market marker or dealer of such
Securities or, in the case of Receivable Securities, the purchase by the
relevant market maker or dealer of such Securities;

 

  (bb) the Transaction Costs which would be incurred in connection with such a
transaction; and

 

  (cc) that the non-Defaulting Party elects to treat the price so quoted (or,
where more than one price is so quoted, the arithmetic mean of the prices so
quoted), after deducting, in the case of Receivable Securities, or adding, in
the case of Deliverable Securities, such Transaction Costs, as the Default
Market Value of the relevant Equivalent Securities or Equivalent Margin
Securities; or

 

  (C) states

 

  (aa) that either (x) acting in good faith, the non-Defaulting Party has
endeavoured but been unable to sell or purchase Securities in accordance with
sub paragraph (i)(A) above or to obtain quotations in accordance with sub
paragraph (i)(B) above (or both) or (y) the non-Defaulting Party has determined
that it would not be commercially reasonable to obtain such quotations, or that
it would ‘ not be commercially reasonable to use any quotations which it has
obtained under sub paragraph (i)(B) above; and

 

19



--------------------------------------------------------------------------------

  (bb) that the non-Defaulting Party has determined the Net Value of the
relevant Equivalent Securities or Equivalent Margin Securities (which shall be
specified) and that the non-Defaulting Party elects to treat such Net Value as
the Default Market Value of the relevant Equivalent Securities or Equivalent
Margin Securities,

then the Default Market Value of the relevant Equivalent Securities or
Equivalent Margin Securities shall be an amount equal to the Default Market
Value specified in accordance with (A), (B)(cc) or, as the case may be, (C)(bb)
above.

 

  (ii) If by the Default Valuation Time the non-Defaulting Party has not given a
Default Valuation Notice, the Default Market Value of the relevant Equivalent
Securities or Equivalent Margin Securities shall be an amount equal to their Net
Value at the Default Valuation Time; provided that, if at the Default Valuation
Time the non-Defaulting Party reasonably determines that, owing to circumstances
affecting the market in the Equivalent Securities or Equivalent Margin
Securities in question, it is not possible for the non-Defaulting Party to
determine a Net Value of such Equivalent Securities or Equivalent Margin
Securities which is commercially reasonable, the Default Market Value of such
Equivalent Securities or Equivalent Margin Securities shall be an amount equal
to their Net Value as determined by the non-Defaulting Party as soon as
reasonably practicable after the Default Valuation Time.

 

(f) The Defaulting Party shall be liable to the non-Defaulting Party for the
amount of all reasonable legal and other professional expenses incurred by the
non-Defaulting Party in connection with or as a consequence of an Event of
Default, together with interest thereon at LIBOR or, in the case of an expense
attributable to a particular Transaction, the Pricing Rate for the relevant
Transaction if that Pricing Rate is greater than LIBOR.

 

(g) If Seller fails to deliver Purchased Securities to Buyer on the applicable
Purchase Date Buyer may -

 

  (i) if it has paid the Purchase Price to Seller, require Seller immediately to
repay the sum so paid;

 

  (ii) if Buyer has a Transaction Exposure to Seller in respect of the relevant
Transaction, require Seller from time to time to pay Cash Margin at least equal
to such Transaction Exposure;

 

  (iii) at any time while such failure continues, terminate the Transaction by
giving written notice to Seller. On such termination the obligations of Seller
and Buyer with respect to delivery of Purchased Securities and Equivalent
Securities shall terminate and Seller shall pay to Buyer an amount equal to the
excess of the Repurchase Price at the date of Termination over the Purchase
Price.

 

20



--------------------------------------------------------------------------------

(h) If Buyer fails to deliver Equivalent Securities to Seller on the applicable
Repurchase Date Seller may -

 

  (i) if it has paid the Repurchase Price to Buyer, require Buyer immediately to
repay the sum so paid;

 

  (ii) if Seller has a Transaction Exposure to Buyer in respect of the relevant
Transaction, require Buyer from time to time to pay Cash Margin at least equal
to such Transaction Exposure;

 

  (iii) at any time while such failure continues, by written notice to Buyer
declare that that Transaction (but only that Transaction) shall be terminated
immediately in accordance with sub paragraph (c) above (disregarding for this
purpose references in that sub paragraph to transfer of Cash Margin and delivery
of Equivalent Margin Securities and as if references to the Repurchase Date were
to the date on which notice was given under this sub-paragraph).

 

(i) The provisions of this Agreement constitute a complete statement of the
remedies available to each party in respect of any Event of Default.

 

(j) Subject to paragraph 10(k), neither party may claim any sum by way of
consequential loss or damage in the event of a failure by the other party to
perform any of its obligations under this Agreement.

 

(k)   (i)    Subject to sub paragraph (ii) below, if as a result of a
Transaction terminating before its agreed Repurchase Date under paragraphs
10(b), 10(g)(iii) or10(h)(iii), the non-Defaulting Party, in the case of
paragraph 10(b), Buyer, in the case of paragraph 10(g)(iii), or Seller, in the
case of paragraph 10(h)(iii),(in each case the “first party”) incurs any loss or
expense in entering into replacement transactions, the other party shall be
required to pay to the first party the amount determined by the first party in
good faith to be equal to the loss or expense incurred in connection with such
replacement transactions (including all fees, costs and other expenses) less the
amount of any profit or gain made by that party in connection with such
replacement transactions; provided that if that calculation results in a
negative number, an amount equal to that number shall be payable by the first
party to the other party.

 

  (ii) If the first party reasonably decides, instead of entering into such
replacement transactions, to replace or unwind any hedging transactions which
the first party entered into in connection with the Transaction so terminating,
or to enter into any replacement hedging transactions, the other party shall be
required to pay to the first party the amount determined by the first party in
good faith to be equal to the loss or expense incurred in connection with
entering into such replacement or unwinding (including all fees, costs and other
expenses) less the amount of any profit or gain made by that party in connection
with such replacement or unwinding; provided that if that calculation results in
a negative number, an amount equal to that number shall be payable by the first
party to the other party.

 

21



--------------------------------------------------------------------------------

(l) Each party shall immediately notify the other if an Event of Default, or an
event which, upon the serving of a Default Notice, would be an Event of Default,
occurs in relation to it.

 

11. Tax Event

 

(a) This paragraph shall apply if either party notifies the other that

 

  (i) any action taken by a taxing authority or brought in a court of competent
jurisdiction (regardless of whether such action is taken or brought with respect
to a party to this Agreement); or

 

  (ii) a change in the fiscal or regulatory regime (including, but not limited
to, a change in law or in the general interpretation of law but excluding any
change in any rate of tax), has or will, in the notifying party’s reasonable
opinion, have a material adverse effect on that party in the context of a
Transaction.

 

(b) If so requested by the other party, the notifying party will furnish the
other with an opinion of a suitably qualified adviser that an event referred to
in sub paragraph (a)(i) or (ii) above has occurred and affects the notifying
party.

 

(c) Where this paragraph applies, the party giving the notice referred to in sub
paragraph (a) may, subject to sub paragraph (d) below, terminate the Transaction
with effect from a date specified in the notice, not being earlier (unless so
agreed by the other party) than 30 days after the date of the notice, by
nominating that date as the Repurchase Date.

 

(d) If the party receiving the notice referred to in sub paragraph (a) so
elects, it may override that notice by giving a counter notice to the other
party. If a counter notice is given, the party which gives the counter notice
will be deemed to have agreed to indemnify the other party against the adverse
effect referred to in sub paragraph (a) so far as relates to the relevant
Transaction and the original Repurchase Date will continue to apply.

 

(e) Where a Transaction is terminated as described in this paragraph, the party
which has given the notice to terminate shall indemnify the other party against
any reasonable legal and other professional expenses incurred by the other party
by reason of the termination, but the other party may not claim any sum by way
of consequential loss or damage in respect of a termination in accordance with
this paragraph.

 

(f) This paragraph is without prejudice to paragraph 6(b) (obligation to pay
additional amounts if withholding or deduction required); but an obligation to
pay such additional amounts may, where appropriate, be a circumstance which
causes this paragraph to apply.

 

12. Interest

To the extent permitted by applicable law, if any sum of money payable hereunder
or under any Transaction is not paid when due, interest shall accrue on the
unpaid sum as a separate debt at the greater of the Pricing Rate for the
Transaction to which such sum

 

22



--------------------------------------------------------------------------------

relates (where such sum is referable to a Transaction) and LIBOR on a 360 day
basis or 365 day basis in accordance with the applicable ISMA convention, for
the actual number of days during the period from and including the date on which
payment was due to, but excluding, the date of payment.

 

13. Single Agreement

Each party acknowledges that, and has entered into this Agreement and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that all Transactions hereunder constitute a single business and
contractual relationship and are made in consideration of each other.
Accordingly, each party agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, and (ii) that payments, deliveries and other transfers made by either
of them in respect of any Transaction shall be deemed to have been made in
consideration of payments, deliveries and other transfers in respect of any
other Transactions hereunder.

 

14. Notices and Other Communications

 

(a) Any notice or other communication to be given under this Agreement—

 

  (i) shall be in the English language, and except where expressly otherwise
provided in this Agreement, shall be in writing;

 

  (ii) may be given in any manner described in sub paragraphs (b) and (c) below;

 

  (iii) shall be sent to the party to whom it is to be given at the address or
number, or in accordance with the electronic messaging details, set out in Annex
I hereto.

 

(b) Subject to sub paragraph (c) below, any such notice or other communication
shall be effective—

 

  (i) if in writing and delivered in person or by courier, at the time when it
is delivered;

 

  (ii) if sent by telex, at the time when the recipient’s answerback is
received;

 

  (iii) if sent by facsimile transmission, at the time when the transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

 

  (iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), at the time when that mail is delivered
or its delivery is attempted;

 

  (v) if sent by electronic messaging system, at the time that electronic
message is received;

 

23



--------------------------------------------------------------------------------

except that any notice or communication which is received, or delivery of which
is attempted, after close of business on the date of receipt or attempted
delivery or on a day which is not a day on which commercial banks are open for
business in the place where that notice or other communication is to be given
shall be treated as given at the opening of business on the next following day
which is such a day.

 

(c) If -

 

  (i) there occurs in relation to either party an event which, upon the service
of a Default Notice, would be an Event of Default; and

 

  (ii) the non-Defaulting Party, having made all practicable efforts to do so,
including having attempted to use at least two of the methods specified in sub
paragraph (b)(ii), (iii) or (v), has been unable to serve a Default Notice by
one of the methods specified in those sub paragraphs (or such of those methods
as are normally used by the non-Defaulting Party when communicating with the
Defaulting Party),

the non-Defaulting Party may sign a written notice (a “Special Default Notice”)
which -

 

  (aa) specifies the relevant event referred to in paragraph 10(a) which has
occurred in relation to the Defaulting Party;

 

  (bb) states that the non-Defaulting Party, having made all practicable efforts
to do so, including having attempted to use at least two of the methods
specified in sub paragraph (b)(ii), (iii) or (v), has been unable to serve a
Default Notice by one of the methods specified in those sub paragraphs (or such
of those methods as are normally used by the non-Defaulting Party when
communicating with the Defaulting Party);

 

  (cc) specifies the date on which, and the time at which, the Special Default
Notice is signed by the non-Defaulting Party; and

 

  (dd) states that the event specified in accordance with sub paragraph (aa)
above shall be treated as an Event of Default with effect from the date and time
so specified.

On the signature of a Special Default Notice the relevant event shall be treated
with effect from the date and time so specified as an Event of Default in
relation to the Defaulting Party, and accordingly references in paragraph 10 to
a Default Notice shall be treated as including a Special Default Notice. A
Special Default Notice shall be given to the Defaulting Party as soon as
practicable after it is signed.

 

(d) Either party may by notice to the other change the address, telex or
facsimile number or electronic messaging system details at which notices or
other communications are to be given to it.

 

24



--------------------------------------------------------------------------------

15. Entire Agreement; Severability

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for Transactions. Each provision and
agreement herein shall be treated as separate from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

16. Non assignability; Termination

 

(a) Subject to sub paragraph (b) below, neither party may assign, charge or
otherwise deal with (including without limitation any dealing with any interest
in or the creation of any interest in) its rights or obligations under this
Agreement or under any Transaction without the prior written consent of the
other party. Subject to the foregoing, this Agreement and any Transactions shall
be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns.

 

(b) Sub paragraph (a) above shall not preclude a party from assigning, charging
or otherwise dealing with all or any part of its interest in any sum payable to
it under paragraph 10(c) or (f) above.

 

(c) Either party may terminate this Agreement by giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.

 

(d) All remedies hereunder shall survive Termination in respect of the relevant
Transaction and termination of this Agreement.

 

(e) The participation of any additional member State of the European Union in
economic and monetary union after 1 January 1999 shall not have the effect of
altering any term of the Agreement or any Transaction, nor give a party the
right unilaterally to alter or terminate the Agreement or any Transaction.

 

17. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
England. Buyer and Seller hereby irrevocably submit for all purposes of or in
connection with this Agreement and each Transaction to the jurisdiction of the
Courts of England.

Party A hereby appoints the person identified in Annex I hereto as its agent to
receive on its behalf service of process in such courts. If such agent ceases to
be its agent, Party A shall promptly appoint, and notify Party B of the identity
of, a new agent in England.

Party B hereby appoints the person identified in Annex I hereto as its agent to
receive on its behalf service of process in such courts. If such agent ceases to
be its agent, Party B shall promptly appoint, and notify Party A of the identity
of, a new agent in England.

 

25



--------------------------------------------------------------------------------

Each party shall deliver to the other, within 30 days of the date of this
Agreement in the case of the appointment of a person identified in Annex I or of
the date of the appointment of the relevant agent in any other case, evidence of
the acceptance by the agent appointed by it pursuant to this paragraph of such
appointment.

Nothing in this paragraph shall limit the right of any party to take proceedings
in the courts of any other country of competent jurisdiction.

 

18. No Waivers, etc.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such modification, waiver or consent shall be in writing and
duly executed by both of the parties hereto. Without limitation on any of the
foregoing, the failure to give a notice pursuant to paragraph 4(a) hereof will
not constitute a waiver of any right to do so at a later date.

 

19. Waiver of immunity

Each party hereto hereby waives, to the fullest extent permitted by applicable
law, all immunity (whether on the basis of sovereignty or otherwise) from
jurisdiction, attachment (both before and after judgment) and execution to which
it might otherwise be entitled in any action or proceeding in the Courts of
England or of any other country or jurisdiction, relating in any way to this
Agreement or any Transaction, and agrees that it will not raise, claim or cause
to be pleaded any such immunity at or in respect of any such action or
proceeding.

 

20. Recording

The parties agree that each may electronically record all telephone
conversations between them.

 

21. Third Party Rights

No person shall have any right to enforce any provision of this Agreement under
the Contracts (Rights of Third Parties) Act 1999.

 

26



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., London Branch     Cobbs Creek LLC By:   /s/ Louis J.
Cerrotta     By:   /s/ Gerald F. Stahlecker Name:   Louis J. Cerrotta     Name:
  Gerald F. Stahlecker Title:   ED     Title:   Executive Vice President

 

27



--------------------------------------------------------------------------------

ANNEX 1

Supplemental Terms or Conditions

Paragraph references are to paragraphs in the Agreement.

 

1. The following elections shall apply:

 

(a) paragraph 1(c)(i). Buy/Sell Back Transactions may not be effected under this
Agreement, and accordingly the Buy/Sell Annex shall not apply.

 

(b) paragraph 1(c)(ii). Transactions in Net Paying Securities may not be
effected under this Agreement.

 

(c) paragraph 1(d). Agency Transactions may not be effected under this
Agreement, and accordingly the Agency Annex shall not apply.

 

(d) paragraph 1. Transactions in gilt-edged securities (as defined in the Gilts
Annex) may not be effected under this Agreement, and accordingly the Gilts Annex
shall not apply.

 

(e) paragraph 1. Transactions in Italian Bonds may not be effected under this
Agreement, and accordingly the Italian Annex shall not apply.

 

(f) paragraph 2(d). The Base Currency shall be U.S. Dollars.

 

(g) paragraph 2(p). Party A’s Designated Offices: London

Party B’s Designated Offices: Philadelphia

 

(h) paragraph 2(cc). The calculation of Market Value shall be determined in good
faith based on generally acceptable market practices and pricing sources for the
relevant Purchased Securities by Party A or as agreed to by the parties in the
related Confirmation.

 

(i) paragraph 2(rr). Spot Rate to be as in paragraph 2(rr).

 

(j) paragraph 3(b). Party A to deliver Confirmations.

 

(k) paragraph 4(b). Notices pursuant to Section 4 of the Agreement may be
delivered orally or by electronic mail to an address supplied by the other
party. The parties shall promptly confirm by electronic mail or other writing,
all margin calls communicated orally, provided that any failure or delay in the
provision of such electronic mail or written confirmation shall not
(i) invalidate such oral notice, (ii) excuse non-compliance with such margin
call, (iii) extend the time for compliance with such margin call or
(iv) constitute a breach of the Agreement.



--------------------------------------------------------------------------------

(l) paragraph 4(c). It is the intention of the parties that Party B will never
have the right to have margin posted to it by Party A (although it will have the
right, under proper circumstances to have Cash Margin repaid to it and
Equivalent Margin Securities transferred to it) and the parties agree that the
“Net Exposure” of Party B with respect to Party A be the lesser of (a) the “Net
Exposure” determined in accordance with Section 4(c), and (b) Party B’s Net
Margin posted to Party A.

 

(m) paragraph 4(f). Interest rate on Cash Margin for any given day will be the
U.S. Dollar Federal Funds rate for such day as determined by the Buyer in good
faith.

 

(n) paragraph 4(g). Delivery period for Margin Transfers to be the same day if
the request is made before 10:00 a.m. (NY time) on a Business Day and, if
requested after such time on such Business Day, the next Business Day. Margin
Transfers shall be comprised of Cash Margin or Margin Securities of the type and
combination as is agreed to by the party requesting the Margin Transfer.

 

(o) paragraph 6(j). Paragraph 6(j) shall apply and the events specified in
paragraph 10(a) identified for the purposes of paragraph (6)(j) shall be those
set out in paragraphs (i) – (x) of paragraph 10(a) of the Agreement.

 

(p) paragraph 10(a)(ii). Paragraph 10(a)(ii) shall apply.

 

(q) paragraph 14. For the purposes of paragraph 14 of this Agreement -

(i) Address for notices and other communications for Party A -

 

   Address:    JPMorgan Chase Bank, N.A., London Branch       125 London Wall   
   London EC2Y 5AJ    Attention:    Repo Settlements    Telephone:    Stefano
Bellani +44 20 7779 3140 - Trading       Nick Hamilton +44 1202 341280 -
Operations    For Emerging Markets Business:    Address:    JPMorgan Chase Bank,
N.A., London Branch       18 Christchurch Road, Floor 3       Bournemouth BH1
3BA, United Kingdom    Attention:    Confirmation Group    Telephone:    +44
1202 342438    Facsimile:    +44 1202 347279

 

 

29



--------------------------------------------------------------------------------

   (ii) Address for notices and other communications for Party B -    Address:
   Cobbs Creek LLC       Cira Centre, 2929 Arch Street, Suite 675      
Philadelphia, Pennsylvania 19104    Attention:    Gerald F. Stahlecker   
Telephone:    (215) 495-1169    Telecopy:    (215) 222-4649

 

(r) paragraph 17. For the purposes of paragraph 17 of this Agreement -

 

  (i) Party A appoints JPMorgan Chase Bank, N.A. (London Branch) as its agent
for service of process;

 

  (ii) Party B appoints Cobbs Creek LLC as its agent for service of process.

 

2. The following Supplemental Terms and Conditions shall apply.

Pursuant to the terms of paragraph 1 of the Agreement, Buyer and Seller agree to
be governed by the Supplemental Terms and Conditions stated herein. To the
extent that any provisions in these Supplemental Terms and Conditions are in
conflict with provisions contained in the Agreement, the provisions contained in
these Supplemental Terms and Conditions shall prevail.

Notwithstanding anything herein to the contrary, this Agreement shall amend and
restate the Global Master Repurchase Agreement, dated as of October 26, 2012,
between Party A and Party B (the “Initial Agreement”), and any obligations,
liabilities or rights of the parties under the Initial Agreement shall be deemed
to be assumed and incorporated herein, subject to the revised terms of this
Agreement.

 

(a) JPMorgan Chase Bank, N.A. in this Agreement refers to JPMorgan Chase Bank,
N.A. in its capacity as a principal acting through its London office and any
successor or assign.

 

(b) Each Party shall deliver to the other the following documents on or prior to
the execution of this Agreement:

 

   Party A:    evidence of signing authority (including specimen of signature)
   Party B:    (i) certified organizational documents, good standing
certificate, lien search results and evidence of signing authority (including
specimen of signature).

 

(c) (i) Party A represents that it is organized under the laws of the United
States as a National Banking Association and that under United States and United
Kingdom tax law currently in effect, all payments by Party B to Party A pursuant
to this Agreement are exempt from withholding taxes and backup withholding
taxes.

 

30



--------------------------------------------------------------------------------

(ii) Party B represents that it is a limited liability company organized under
the laws of Delaware that is disregarded as an entity separate from its owner,
FS Investment Corporation II, for United States federal income tax purposes.

 

(d) Modifications to Payment and Transfer.

Notwithstanding anything to the contrary in this Agreement, in the case of a
transfer by Party A of its rights and obligations under this Agreement, Party B
shall not be required to pay additional amounts to any person in excess of the
additional amounts it would have been required to pay to Party A if no such
transfer had occurred.

 

(e) Additional Events of Default.

The following shall constitute Additional Events of Default with respect to
which Party B will be the Defaulting Party and shall be inserted following
Section 10(a)(x) of the Agreement:

 

  (xi) “Benefit plan investors” that are subject to the investment restrictions
set forth in the Employee Retirement Income Security Act of 1974 of the United
States of America, as amended (“ERISA”), own 25% or more of any class of equity
or membership interests in Party B or, for any reason, any Transaction
constitutes a “prohibited transaction” within the meaning of ERISA

 

  (xii) Adjusted Net Worth Test. On any date on which a determination of
Adjusted Net Worth is made pursuant to Section 6(f) of this Annex I, Party B
calculates that the Adjusted Net Worth of the Collateral is equal to or less
than the Collateral Minimum and Party B is unable to cure such deficiency within
two Business Days of such date of determination.

 

  (xiii) Restricted Payments and Investment Guidelines. Party B (1) makes any
Restricted Payment that is not expressly permitted under Section 6(o) of this
Annex I or (2) purchases or sells any Collateral other than pursuant to
transactions completed in accordance with the Investment Guidelines and
Section 8(b) of this Annex I.

 

  (xiv) Custodial Account. Any Collateral shall be removed, by Party B or
otherwise, from the Custodial Account at any time other than in accordance with
this Agreement.

 

  (xv) Fair Market Value Calculation Procedures. Party B amends the terms and
procedures for Fair Market Value Calculation Procedures contained in Annex II
without the written consent of Party A.

 

  (xvi) Repurchase Agreement. With respect to this Agreement, at any time when
this Agreement or any Transaction hereunder is outstanding, Party B disaffirms,
disclaims, repudiates or rejects, in whole or in part, or challenges the
validity of, this Agreement.

 

31



--------------------------------------------------------------------------------

  (xvii) [Reserved]

 

  (xviii) Other Violations. With respect to either the LLC Agreement, the
Collateral Management Agreement or the Asset Transfer Agreement, (x) Party B
(1) violates any provisions of such agreement or (2) amends such agreement, in
each case of (1) and (2), in a manner materially adverse to Party A, without the
written consent of Party A, or (y) Party B or any other party to the LLC
Agreement, Collateral Management Agreement or Asset Transfer Agreement, as
applicable, disaffirms, disclaims, repudiates or rejects, in whole or in part,
or challenges the validity of, the LLC Agreement, Collateral Management
Agreement or Asset Transfer Agreement, as applicable; provided, notwithstanding
the materiality limits contained in subclause (x) above, Party B shall provide
Party A with notice of any amendment of the LLC Agreement, the Collateral
Management Agreement or the Asset Transfer Agreement at least two Business Days
prior to the execution thereof, regardless of whether such amendment will
materially adversely affect Party A.

With respect to Party A, only the events enumerated in paragraph 10(a)(i)
through 10(a)(vi) shall constitute Events of Default and, in the case of
paragraphs 10(a)(i) through (v) only if: (x) such event remains uncured at the
end of the third Business Day following the date on which notice of such failure
has been delivered to Party A and (y) is not excused by illegality,
impossibility or force majeure.

 

3. Limitation of Liability.

Except as provided in Paragraph 10 of the Agreement and in respect of any
Transaction under this Agreement, no party shall be required to pay or be liable
to the other party for any consequential or indirect damages, opportunity costs
or lost profits, even if expressly advised, or otherwise aware, of the
possibility of such damages.

 

4. Netting of Payments and Deliveries.

As specified in the Agreement and for the avoidance of doubt, it is the intent
of the parties hereto that all cash amounts payable in the same currency on the
same day hereunder, whether as Income, cash proceeds of redemption of Purchased
Securities included in the definition of Equivalent Securities, Purchase Price,
Repurchase Price, Cash Margin or otherwise, should be netted off, and thus, if
on any date amounts would otherwise be payable in the same currency by each
party to the other, then, on such date, each party’s obligation to make payment
of any such amount will be automatically satisfied and discharged and, if the
aggregate amount that would otherwise be payable by one party exceeds the
aggregate amount that would otherwise be payable by the other party, replaced by
an obligation of the party with the larger aggregate amount payable to pay the
other party the excess of the larger aggregate amount over the smaller aggregate
amount.

 

32



--------------------------------------------------------------------------------

It is the intent of the parties that if one Repurchase Transaction is maturing
and another Repurchase Transaction with respect to the same Purchased Securities
is commencing on the same day, the Buyer is authorised to retain the Purchased
Securities for the maturing Transaction to the extent necessary to satisfy the
obligation of the Seller to deliver Purchased Securities in respect of the new
Transaction.

 

5. Tax treatment of Transaction.

The parties agree to treat all Transactions under this Agreement as loans from
Party A to FS Investment Corporation II for federal, state and local income and
franchise tax purposes.

 

6. Further Additional Representations, Warranties and Covenants

On the date hereof and each day this Agreement or any Transaction under this
Agreement is still outstanding, Party B represents, warrants and covenants as
follows:

 

(a) Collateral Terms. Party B has (or, with respect to assets transferred under
the Initial Agreement, at the time of transfer, had) good and marketable title
to all properties and assets (collectively, the assets transferred on the date
hereof and the assets transferred in accordance with the Initial Agreement
through the date hereof, the “Initial Assets”) transferred to it under the Asset
Transfer Agreement, in each case free from liens, encumbrances and defects that
would affect Party A in any manner, including without limitation any effect on
the value thereof or interference with the use made or to be made thereof by it
or Party A’s security interest therein. With respect to the Initial Assets and
any cash and other properties and assets acquired or received by Party B,
including any Participations in any properties or assets received by Party B, on
or after the date hereof and required to be pledged in favor of Party A (the
“Further Assets” and, collectively with the Initial Assets, the “Collateral” and
any particular asset that is part of the Collateral, a “Collateral Asset”),
pursuant to the Asset Transfer Agreement or otherwise (and for the avoidance of
doubt, including without limitation, any interest, principal, capital gain or
realization, dividend or other amount received with respect to any Collateral):
(i) Party B will have the power to grant a security interest to Party A in such
Collateral and will have taken all necessary actions to authorize the granting
of such security interest; (ii) Party B will be the sole owner of such
Collateral, free and clear of any security interest, lien, encumbrance or other
restrictions other than Permitted Liens; (iii) Party A will have a valid and
perfected security interest in such Collateral, subject to no prior security
interest, lien or encumbrance except for liens expressly permitted pursuant to
this Agreement; (iv) to the extent such Collateral can be credited to the
Custodial Account, the Collateral is held solely in the Custodial Account in
accordance with Section 7 of this Annex I and Party B has not transferred any
Collateral Asset out of the Custodial Account other than in accordance with the
terms of this Agreement; and (v) the performance by Party B of its obligations
under this Agreement will not result in the creation of any security interest,
lien or other encumbrance on any Collateral Asset other than (A) the security
interest granted pursuant to this Agreement and (B) Permitted Liens.

 

(b) Party B Status. Party B shall preserve and maintain its legal existence and
all of its material rights, privileges, licenses and franchises necessary for
operation of its business.

 

33



--------------------------------------------------------------------------------

(c) Notices. Party B shall give notice to Party A promptly in writing upon the
occurrence of any of the following:

(i) any litigation, investigation, regulatory action or proceeding that is
pending or threatened by or against Party B in any federal or state court or
before any governmental authority which, if not cured or if adversely
determined, would reasonably be expected to have a material adverse effect on
Party A’s rights hereunder or constitute an Event of Default under this
Agreement; and

(ii) promptly upon receipt of notice or knowledge of any lien or security
interest (other than Permitted Liens) on, or claim asserted against, any of the
Purchased Securities, the Custodial Account (as defined below) or any Collateral
(collectively, the Purchased Securities, Custodial Account and the Collateral,
the “Protected Items”).

For the avoidance of doubt, the notice requirements contained in Paragraph 10(l)
shall apply to all Events of Default contained in this Annex I.

 

(d) Party B Incurrence of Debt. Party B shall not incur, acquire, issue or
otherwise become an obligor of any indebtedness except to the extent such
indebtedness is expressly permitted under this Agreement; provided, nothing in
this clause (d) shall affect Party B’s right to execute transactions under the
Revolving Credit Agreement.

 

(e) Initial Adjusted Net Worth. (i) On the date hereof, the Adjusted Net Worth
of the Initial Assets is at least $75,000,000 and (ii) on the date that is 60
days after the date hereof, the Adjusted Net Worth of the Collateral is at least
$180,000,000.

 

(f) Adjusted Net Worth Calculations and Valuation Updates. Party B shall
calculate a valuation of the Adjusted Net Worth of the Collateral as often as
reasonably possible, and in no event less often than necessary to provide a new
valuation thereof for each valuation update required pursuant to this paragraph.
Each such calculation shall be executed in accordance with the Fair Market Value
Calculation Procedures in Annex II, as such procedures may be amended with the
express written consent of Party A. Party B shall provide Party A on a
(i) weekly basis, and (ii) daily upon a valuation of the Adjusted Net Worth
equal to or lesser than the Collateral Minimum until such deficiency is cured,
in each case, a summary of the Collateral Assets (such summary, a “Valuation
Update”) and the Adjusted Net Worth of the entire Collateral and each Collateral
Asset. Each Valuation Update shall be provided in form substantially similar to
Annex III; provided, that in no event shall Party B be required to obtain a more
recent valuation with respect to any Collateral Asset valued pursuant to clause
(B)(2) of Annex II hereof (the “Non-Quoted Asset”) so long as (1) Party B shall
have previously received a valuation with respect to such Non-Quoted Asset
provided by an Independent Valuation Firm pursuant to the Fair Market Value
Calculation Procedures in Annex II less than four months prior to the date of
such Valuation Update or (2) such Non-Quoted Asset was valued pursuant to the
proviso in clause (B)(2) of Annex II.

 

(g) Collateral Minimum. The Adjusted Net Worth of the Collateral will, at all
times, exceed (i) on the date hereof until the date that is 60 days after the
date hereof, $75,000,000, and (ii) on or after the date that is 60 days after
the date hereof, $150,000,000 (collectively, (i) and (ii), the “Collateral
Minimum”).

 

34



--------------------------------------------------------------------------------

(h) Defense of Title. Party B (a) warrants and will defend the right, title and
interest of Party A in and to all Protected Items against all adverse claims and
demands of all persons whomsoever and will do so on Party A’s demand and
(b) shall not, at any time create, incur or permit to exist any lien,
encumbrance or security interest in or on any of the Protected Items other than
Permitted Liens.

 

(i) Preservation of Protected Items. Party B shall do all things necessary to
preserve the Protected Items so that Party B’s rights, title and interest in, to
and under such Protected Items remain subject to a first priority perfected
security interest hereunder. Without limiting the foregoing, Party B will comply
in all material respects with all applicable laws, rules and regulations of any
governmental authority applicable to Party B or relating to the Protected Items
and cause the Protected Items to comply in all material respects with all
applicable laws, rules and regulations of any such governmental authority. To
the extent within Party B’s control, Party B will not allow any default to occur
for which Party B is responsible under any Protected Items and Party B shall
fully perform or cause to be performed when due all of its obligations under any
Protected Items. For the avoidance of doubt, any non-compliance by Party B with
any applicable laws, rules or regulations shall be considered non-compliance in
a material respect if such non-compliance causes, directly or indirectly, the
occurrence of any cost, legal or regulatory issue or burden or any other adverse
effect on Party A and/or its affiliates.

 

(j) Inspection Rights. Party B will permit Party A or any representatives
designated by Party A, upon reasonable prior notice, to visit and inspect its
books and records at such reasonable times and as often as reasonably requested
by Party A; provided that Party B shall be entitled to have its representatives
and advisors present during any inspection of its books and records.

 

(k) Audit Rights. Party B will permit any representatives designated by Party A
(including any consultants, accountants, lawyers and appraisers) to conduct
evaluations and appraisals of the Collateral and the Adjusted Net Worth of the
Collateral, all at such reasonable times and as often as reasonably requested
and at the cost of Party B.

 

(l) Recharacterization. In the event any Transaction is recharacterized as a
secured financing of the Purchased Securities, the provisions of this Agreement
are effective to create in favor of Party A a valid security interest in all
rights, title and interest of Party B in, to and under the Purchased Securities
and, in such event, Party A shall have a valid security interest in the
Purchased Securities.

 

(m)

Litigation. As of the date hereof, there are no actions, suits or proceedings at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator (collectively, “Actions”) pending, or to Party B’s
knowledge, threatened against Party B that affect the legality, validity or
enforceability against Party B of this Agreement or Party B’s ability to perform
its obligations under this Agreement; on any date following the date hereof,
there are no Actions pending, or to Party B’s knowledge,

 

35



--------------------------------------------------------------------------------

  threatened against Party B that could reasonably be expected to that affect
the legality, validity or enforceability against Party B of this Agreement or
Party B’s ability to perform its obligations under this Agreement or otherwise
result in a material adverse effect on Party A’s rights hereunder or constitute
an Event of Default under this Agreement.

 

(n) True and Complete Disclosure. All applicable information that is furnished
in writing by or on behalf of Party B to Party A in connection with this
Agreement and any other transaction documents and the transactions contemplated
hereby is, and will be, as of the date of the information, true, accurate and
complete in every material respect.

 

(o) Restricted Payments. So long as this Agreement or any Transaction hereunder
is outstanding or all obligations hereunder are not fully satisfied, Party B
will not declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, except that Party B may declare and pay or transfer:

(i) distributions to any Member (as defined in the LLC Agreement) of Party B in
cash or Collateral Assets where such distribution is payable solely from
(x) income or dividends received by Party B on the Collateral, (y) monies
representing capital appreciation received with respect to Collateral that has
matured or has been transferred pursuant to this Agreement, or (z) any
Collateral, regardless of the applicability of clause (x) or (y), if after such
distribution the Adjusted Net Worth of the Collateral would be at least equal to
$180,000,000; provided, Party B is prohibited from making any distribution in
accordance with this subclause (i) unless immediately prior to and immediately
after giving effect to such distribution the Adjusted Net Worth of the
Collateral will be greater than the Collateral Minimum;

(ii) payments to purchase Collateral Assets meeting the Investment Guidelines
and the terms of Section 8(b) of this Annex I; provided, Party B is prohibited
from making any purchase in accordance with this subclause (ii) unless
immediately prior to and immediately after giving effect to such purchase the
Adjusted Net Worth of the Collateral will be greater than the Collateral
Minimum;

(iii) payments of (1) operating expenses and governmental and regulatory fees,
and (2) fees, expenses and indemnities payable under the LLC Agreement or the
Collateral Management Agreement; provided, Party B is prohibited from making any
distribution in accordance with this subclause (iii)(2) unless immediately prior
to and immediately after giving effect to such distribution the Adjusted Net
Worth of the Collateral will be greater than the Collateral Minimum; and

(iv) payments of the purchase price for any assets sold to Party B by FS
Investment Corporation II pursuant to the Asset Transfer Agreement (such assets,
“Sold Assets”) by transferring Collateral Assets then owned by Party B to FS
Investment Corporation II having a Fair Market Value at the time of such
transfer equal to the Fair Market Value of the Sold Asset transferred to Party B
as of the date of acquisition of such Sold Asset (such value, the “Initial Fair
Market Value”); provided, however, that in the case of Collateral Assets that
previously were sold to Party B by FS Investment Corporation II

 

36



--------------------------------------------------------------------------------

(each, a “Prior Sold Asset”), the Initial Fair Market Value of such Prior Sold
Asset to be transferred to FS Investment Corporation II as part of the purchase
price, when aggregated with the Initial Fair Market Value of all other Prior
Sold Assets previously transferred to FS Investment Corporation II as part of
the purchase price of Sold Assets, is less than or equal to 10% of the aggregate
Initial Fair Market Value as of the respective date of acquisition of all Prior
Sold Assets at any time hereunder.

For the avoidance of doubt, any breach of these representations shall be
considered an Event of Default under Paragraph 10(a)(vii) of the Agreement.

 

7. Custodial Account. On or prior to the date hereof, Party A and Party B shall
establish at the Custodian an account (the “Custodial Account”) held in the name
of the Custodian, for the benefit of Party A, as secured party hereunder, in
accordance with this Agreement and any account control agreement or other
necessary documentation. Party A and Party B hereby agree that (i) FS Investment
Corporation II shall directly transfer the Initial Assets to be transferred to
Party B on the date hereof into the Custodial Account pursuant to the Asset
Transfer Agreement, and (ii) upon Party B receiving or having possession of any
Further Assets, Party B shall promptly deposit such Further Assets into the
Custodial Account. No Collateral may be transferred from the Custodial Account
except with the express written consent of Party A or in accordance with a
permitted Restricted Payment pursuant to Section 6(o) of this Annex I. Any
transfers by Party A of Collateral from the Custodial Account, or of Collateral
that is required to be deposited into the Custodial Account pursuant to this
Section 7, will be deemed null and void unless expressly permitted under the
terms of this Agreement or Party A has given express written consent to such
transfer. Party B agrees to provide all necessary cooperation, including
entering into all relevant commercially reasonable documentation, for Party A to
establish and maintain a perfected security interest in the Custodial Account
and all Collateral deposited therein. Upon the termination of this Agreement and
payment in full of obligations hereunder, Party A shall transfer to Party B
ownership of the Custodial Account and all Collateral (if any) deposited
therein.

 

8. Asset Transfer Agreement and Investment Guidelines.

 

(a) Asset Transfer Agreement: Party B hereby grants to Party A all of its right,
title and interest in, to and under, in each case, whether now owned or
existing, or hereafter acquired or arising, the Asset Transfer Agreement.

 

(b) Investment Guidelines: Notwithstanding anything herein to the contrary,
Party B and Party A agree that Party B shall not purchase, sell or accept as a
contribution any assets unless such assets and such purchase, sale or
contribution are each permitted in accordance with the Investment Guidelines
(the “Investment Guidelines”) contained in Annex IV hereof. Further, Party B
shall be prohibited from undertaking any purchase, sale or contribution of any
asset unless (i) such transaction does not adversely affect Party A’s security
interest in any other Collateral Asset or the Collateral generally, (ii) any
assets received in exchange for Collateral are Collateral Assets governed by
Party A’s security interest hereunder and (iii) such transaction is executed on
terms equivalent to those in a transaction completed on an arm’s length basis
and at a price equal to the market value of the relevant asset.

 

37



--------------------------------------------------------------------------------

9. Definitions. The following definitions are incorporated herein:

 

(a) “Adjusted Net Worth” on any date of determination is the Fair Market Value
of the Collateral in the Custodial Account at such time; provided, the Fair
Market Value of the Collateral will be adjusted by establishing a value of $0
for any Collateral in excess of the following criteria (the “Concentration
Limitations”):

 

  (i) 8% Maximum – assets from one Obligor; provided, the Collateral may include
12% of assets of three separate Obligors;

 

  (ii) 20% Maximum – Performing Common Equity, Preferred Stock and Structured
Finance Obligations and Finance Leases;

 

  (iii) 10% Maximum – Structured Finance Obligations and Finance Leases;

 

  (iv) 10% Maximum – Participations; provided, this Concentration Limitation
does not need to be satisfied until on or after sixty days after the date
hereof; provided, further, the Fair Market Value of any Participation held for
sixty or more days shall be $0 unless (1) Party B has made commercially
reasonable efforts during such sixty day period to complete the relevant
assignment, (2) Party B reasonably believes the assignment will occur within the
next thirty days and (3) Party A, in its sole discretion, agrees that the
assignment period shall be extended for thirty days, in which case the Fair
Market Value of such applicable Participation shall be $0 if held through the
end of such thirty day extension (unless extended again by Party A);

 

  (v) 0% Maximum – Uncovered Revolving or Delayed-Draw Assets; Non-Performing
Common Equity; Derivatives Transactions; Structured Finance Equity; debt or
equity of affiliates of Party B (including haircut of the repo); and

 

  (vi) 65% Maximum – Collateral that is not Bank Loans (i.e., Bank Loans must
constitute at least 35% of the Collateral).

 

(b) “Asset Transfer Agreement” means the Amended and Restated Asset Transfer
Agreement, dated as of February 6, 2013, amending the initial October 26, 2012
agreement, between FS Investment Corporation II and Party B, as amended from
time to time.

 

(c) “Bank Loans” means debt obligations (including, without limitation, term
loans, debtor-in-possession financings, and other similar loans and investments)
which are generally documented under a loan or credit facility.

 

(d) “Collateral Management Agreement” means the Collateral Management Agreement,
dated as of February 6, 2013, amending the initial October 26, 2012 agreement,
between FS Investment Corporation II and Party B, as amended from time to time.

 

38



--------------------------------------------------------------------------------

(e) “Covered Revolving or Delayed-Draw Assets” means a Revolving or Delayed-Draw
Asset where any undrawn or unfunded amount is fully collateralized in cash.

 

(f) “Custodian” means State Street Bank and Trust Company, a Massachusetts trust
company.

 

(g) “Derivatives Transactions” means any transaction that is a contract,
agreement, swap, future, forward, option, swaption, repurchase agreement,
reverse repurchase agreement, securities lending agreement, collar, floor, or
other transaction recognized as a derivative that has a valuation based, in
whole or in part, on the value of, any interest in, or any qualitative measure
or the occurrence of any event relating to, one or more commodities, securities,
currencies, interest or other rates, or other assets; provided, this Agreement
shall not be considered a Derivatives Transactions for the purposes hereof.

 

(h) “Fair Market Value” has the meaning given such term in Annex II.

 

(i) [Reserved].

 

(j) “Independent Valuation Firm” means Houlihan, Lokey, Howard & Zukin Inc.,
Duff & Phelps Corporation, Valuation Research Corporation, Murray, Devine &
Company, CBIZ, Inc., Capstone Valuation Services, LLC and any other firm
approved by Party A in its reasonable discretion.

 

(k) “LLC Agreement” means the Limited Liability Company Agreement of Party B,
dated as of October 26, 2012, among FS Investment Corporation II and the
Independent Managers (as defined therein), as amended from time to time.

 

(l) “Non-Performing Common Equity” means common stock (other than Preferred
Stock) and warrants of an issuer having any debt for borrowed money outstanding
that is ninety or more days past due or has been placed in non-accrual status.

 

(m) “Obligor” means, with respect to any Collateral Asset hereunder, (a) the
issuer, obligor or guarantor with respect to such Collateral Asset or (b) any
subsidiary, affiliate or parent company of such issuer, obligor or guarantor.

 

(n) “Participation” means temporary participations in a Loan in accordance with
standard LSTA terms granted to the Issuer in connection with the settlement of
the assignment of such Loan.

 

(o) “Performing Common Equity” means common stock (other than Preferred Stock)
and warrants of an issuer with no debt for borrowed money outstanding or whose
outstanding debt for borrowed money is neither ninety or more days past due nor
has been placed in non-accrual status.

 

(p) “Permitted Liens” means (i) liens granted to Party A in accordance with this
Agreement; (ii) liens with respect to taxes, assessments and other governmental
charges or levies for amounts not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves have been set aside in accordance with U.S. generally accepted
accounting principles; and (iii) any other lien approved in writing by Party A.

 

39



--------------------------------------------------------------------------------

(q) “Preferred Stock,” means capital stock of any entity of any class or classes
(however designated) that ranks prior, as to the payment of dividends or as to
the distribution of assets upon any voluntary or involuntary liquidation,
dissolution or winding up of such entity, to any shares (or other interests) of
other equity of such entity, and shall include, without limitation, cumulative
preferred, non-cumulative preferred, participating preferred and convertible
preferred equity.

 

(r) “Restricted Payment” means a dividend or any other distribution (whether in
cash, securities or other property) with respect to any shares of equity or
otherwise, or any payment (whether in cash, securities or other property), to
any party other than Party A or as otherwise permitted under this Agreement.

 

(s) “Revolving Credit Agreement” means the Revolving Credit Agreement, dated as
of February 6, 2013, amending the initial October 26, 2012 agreement, between FS
Investment Corporation II and Party B.

 

(t) “Revolving or Delayed-Draw Assets” means any loan or other borrowing
pursuant to which the holder may be required to make future advances to the
borrower.

 

(u) “Structured Finance Equity” means any Structured Finance Obligation issued
that (a) (i) was initially issued as part of a transaction (each, a “SF
Transaction”) with multiple tranches (each, a “Tranche”) of Structured Finance
Obligations by the same obligor, (ii) is secured by (or, if not secured,
receiving payments solely from) the same pool of receivables or other financial
assets as other Structured Finance Obligations that are contained in such SF
Transaction, and (iii) has seniority rights to payments on such Structured
Finance Obligation that are based on, inter alia, the seniority level of the
Tranche to which such Structured Finance Obligation belongs, and (b) is part of
or contained in the most junior Tranche of Structured Finance Obligations issued
in such Transaction.

 

(v) “Structured Finance Obligations and Finance Leases” means any obligation,
other than Structured Finance Equity, issued by a special purpose vehicle and
secured directly by, referenced to, or representing ownership of, a pool of
receivables or other financial assets of any obligor, including collateralized
debt obligations (cash-flow or synthetic) and mortgaged-backed securities, or
any finance lease.

 

(w) “Uncovered Revolving or Delayed-Draw Assets” means any Revolving or
Delayed-Draw Asset that is not a Covered Revolving or Delayed-Draw Asset.

 

10. General

 

(a) A failure or delay in exercising any right, power or privilege in respect of
this Agreement will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise, of that right, power or privilege
or the exercise of any other right, power or privilege.

 

40



--------------------------------------------------------------------------------

(b) In the event of any discrepancy between this Agreement and the preprinted
terms of the Global Master Repurchase Agreement 2000 Version published by The
Bond Market Association and ISMA (the “TBMA”) (other than the terms of this
Annex I and Annex II) the terms of the TBMA shall prevail.

 

41



--------------------------------------------------------------------------------

ANNEX II

FAIR MARKET VALUE CALCULATION PROCEDURES

The Fair Market Value of any Collateral Asset on any date of determination (each
date, a “Valuation Date”) means the lesser of:

(A) in the case of any Collateral Asset that is debt, the lesser of (i) 102% of
the principal amount of such Collateral Asset and (ii) the principal amount of
such Collateral Asset plus any applicable prepayment premium, and (B) the Fair
Market Value of such Collateral Asset determined in accordance with the steps
below:

 

  1) Broker-Dealer Quotes: Party B shall request bids on each Collateral Asset
(in each case, for the full notional amount of such Collateral Asset) from one
or more independent third-party pricing services (each, a “Third Party Pricing
Service”), where such quotes from dealers are screened for validity by the
services on the applicable Valuation Date. The highest bid received from a Third
Party Pricing Service for the Collateral Asset shall be the Fair Market Value
for such Collateral Asset.

 

  2) Independent Valuation Firm: In the event that broker quotes from a Third
Party Pricing Service are not available for any Collateral Asset, Party B shall
request valuation of such Collateral Asset from one or more Independent
Valuation Firms and the Collateral Asset valuation provided by the Independent
Valuation Firm shall be the Fair Market Value of such Collateral Asset;
provided, if FS Investment Corporation II or any its subsidiaries, including
Party B, has owned the Collateral Asset for less than four months, the Fair
Market Value of such Collateral Asset shall be the lesser of (x) a valuation (if
any) received with respect to such Collateral Asset during such period of
ownership, (y) the cost of such Collateral Asset, as determined by Party B in
its reasonable discretion and (z) the purchase price paid by FS Investment
Corporation II or applicable subsidiary in purchasing such Collateral Asset.

If Party B is unable to determine a Fair Market Value for any Collateral Asset
pursuant to clauses (A) or (B) above, the Fair Market Value for such Collateral
Asset shall be $0. For the avoidance of doubt, in no event shall Party B be
required to obtain a more recent valuation with respect to any Non-Quoted Asset
so long as (I) Party B shall have previously received a valuation with respect
to such Non-Quoted Asset provided by an Independent Valuation Firm pursuant to
this Annex II less than four months prior to any Valuation Date or (II) such
Non-Quoted Asset was valued pursuant to the proviso in clause (B)(2) above.

 

42



--------------------------------------------------------------------------------

ANNEX III

FORM OF VALUATION UPDATE

Date of Valuation Update:                 , 20        

 

Collateral Asset

  

Par / Shares

  

Fair Market Value

  

Adjusted Net Worth

                    

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

               Total Adjusted Net Worth: $[    ]

 

Concentration Limitations

   Actual*     Min*     Max*     Test  

Bank Loans

     [     ]%      35.0 %        [pass/fail ] 

Single Obligor (Largest)

     [     ]%        12.0 %      [pass/fail ] 

Single Obligor (Fourth Largest)

     [     ]%        8.0 %      [pass/fail ] 

Structured Finance Obligations / Finance Leases

     [     ]%        10.0 %      [pass/fail ] 

Performing Common Equity + Preferred Stock + Structured Finance Obligations /
Finance Leases

     [     ]%        20.0 %      [pass/fail ] 

Participations held < 60 days (or < 90 if 30 day extension given)

     [     ]%        10.0 %      [pass/fail ] 

Participations held > 60 days (or > 90 if 30 day extension given)

     [     ]%        0.0 %      [pass/fail ] 

Assets other than as specified above

     [     ]%        0.0 %      [pass/fail ] 

 

* all percentages as a portion of Adjusted Net Worth

 

43



--------------------------------------------------------------------------------

ANNEX IV

INVESTMENT GUIDELINES

Party B may purchase interests in loans through secondary market transactions in
the “over-the-counter” market for institutional loans or directly from Party B’s
target companies as primary market investments. In connection with Party B’s
debt investments, Party B may also receive equity interests such as warrants or
options as additional consideration. Party B may also purchase minority
interests in the form of common or preferred equity in its target companies,
either in conjunction with one of Party B’s debt investments or through a
co-investment with a financial sponsor. In addition, a portion of Party B’s
portfolio may be comprised of corporate bonds and other debt securities.

 

44



--------------------------------------------------------------------------------

AMENDED AND RESTATED CONFIRMATION

The purpose of this amended and restated confirmation, dated as of February 6,
2013 (the “Confirmation” and such date, the “Amendment Date”), is to amend and
restate the terms and conditions of the confirmation dated October 26, 2012,
(the “Original Confirmation”) in respect of the terms of a series of repurchase
transactions (each, a “Series Transaction”) between JPMorgan Chase Bank,
National Association, London branch (“JPMCB”) and Cobbs Creek LLC (“Cobbs
Creek”). This confirmation supplements, forms a part of and is subject to the
Global Master Repurchase Agreement, dated as of October 26, 2012, between JPMCB
and Cobbs Creek (as amended on February 6, 2013 and as amended and supplemented
further from time to time, the “Master Agreement”) and supersedes the Original
Confirmation in its entirety. Except as expressly modified hereby, all
provisions contained in, or incorporated by reference into, the Master Agreement
shall govern this Confirmation and the Series

Transactions. In the event of any inconsistencies between the Master Agreement
and this Confirmation, this Confirmation will govern. This Confirmation shall
become effective, and shall amend and restate the Original Confirmation, in each
case as of the Amendment Date. Capitalised terms not defined herein have the
meaning ascribed to them in the Master Agreement.

 

Contract Date    October 26, 2012 Purchased Securities    The Class A Floating
Rate Notes, due 2024, with a maximum principal amount of up to USD 360,000,000
(the “CLO Notes”), issued by Lehigh River LLC (the “CLO Issuer”) under the
Indenture, dated as of October 26, 2012 (as amended by the Amended and Restated
Indenture dated February 6, 2013 and as further amended and supplemented from
time to time, the “CLO Indenture”), between the CLO Issuer and Citibank, N.A.,
as trustee (the “CLO Trustee”). CUSIP, ISIN or Other Identifying Number:    For
Purchased Securities, as set forth below:    Class    Identifying Numbers      
CUSIP    ISIN    Class A Notes    524885AA8    US524885AA80   

 

The CLO Notes, whether in Global Note form or 144A transferable, will be treated
as fungible.

Buyer:    JPMCB Seller:    Cobbs Creek



--------------------------------------------------------------------------------

Purchase Date:   

The Purchase Date for the initial Series Transaction will be the CLO Closing
Date and any
Ramp-up Date and the Purchase Date for each subsequent Series Transaction will
be each
succeeding CLO Payment Date up to and including the Final Purchase Date;
provided, the
Amendment Date shall be a Purchase Date and any Series Transaction to occur on
such
Amendment Date shall be completed in accordance with the terms hereof. The
Seller shall
deliver the Purchased Securities on each Purchase Date; and the Buyer will
purchase the
Purchased Securities on each such Purchase Date, subject only to (i) no Series
Transaction
having previously been terminated due to an Event of Default and (ii) unless the
Buyer, in its
sole discretion, waives such condition, the condition that no Excess Paydown
Event have
occurred.

 

On each date (each, a “Ramp-up Date”) during the term of this Confirmation on
which the
CLO Issuer increases the aggregate outstanding principal amount of the CLO
Notes, subject
to prior notice from the Seller to the Buyer of the occurrence of the relevant
Ramp-up Date,
the parties shall enter into an additional Series Transaction with respect to
which the
Purchased Securities will be the CLO Notes to the extent of such increase and
for which the
Purchase Date will be the Ramp-up Date. Seller shall deliver a total of
$360,000,000 of
Purchased Securities to Buyer on or before July 24, 2013.

Excess Paydown Event:   

 

An Excess Paydown Event will occur if on any Purchase Date the aggregate amount
of principal payments with respect to the CLO Notes since the initial Purchase
Date (including payments on that Purchase Date) exceeds the “Reduction
Threshold” set forth below for the relevant period

 

Reduction Threshold

  

 

Period from but excluding

  

 

To and including the
Repurchase Date in

   Reduction Threshold    initial Purchase Date    February 2015    USD 0.00   
the Repurchase Date in February 2015    August 2015    USD51,000,000    the
Repurchase Date in August 2015    February 2016    USD102,000,000    the
Repurchase Date in February 2016    August 2016    USD153,000,000    the
Repurchase Date in August 2016    February 2017    USD204,000,000 CLO Closing
Date    The “Closing Date” as defined on the CLO Indenture. CLO Payment Date   
The “Payment Date” as defined in the CLO Indenture. Final Purchase Date:   

The CLO Payment Date falling in November 2016;

unless the Final Repurchase Date occurs prior to the Scheduled Final Repurchase
Date (in which case the Final Purchase Date will be the Purchase Date preceding
the Final Repurchase Date).

 

2



--------------------------------------------------------------------------------

Final Repurchase Date   

The final Repurchase Date, which will be the earlier of:

 

(a) the date on which the aggregate outstanding principal amount of the CLO
Notes, after giving effect to principal payments on that date, is equal to zero;
and

 

(b) the CLO Payment Date falling in February 2017 (the “Scheduled Final
Repurchase Date”).

 

Purchase Price:    For any Purchase Date, (i) the aggregate outstanding
principal amount of the CLO Notes divided by the Margin Ratio (equating to a
Purchase Price at 83.333333% of outstanding principal amount of the CLO Notes),
or (ii) solely in the case of a Purchase Date resulting from a Ramp-up Date, the
relevant increase in the outstanding principal amount of the CLO Notes divided
by the Margin Ratio (equating to a Purchase Price at 83.333333% of the increase
in the outstanding principal amount of the CLO Notes). Margin Ratio:    120%.
Contractual Currency:    USD Repurchase Date:   

 

(A) For any Series Transaction outstanding on the Amendment Date, the Amendment
Date; provided, that with respect to the Repurchase Price due on the Repurchase
Date occurring on the Amendment Date, the portion thereof consisting of interest
accrued at the Pricing Rate (the “Accrued Interest”) shall be payable (in
aggregate with any Repurchase Price owed for any Series Transaction entered into
on or after the Amendment Date in accordance with the next paragraph) on the
next Repurchase Date in February 2013. For the avoidance of doubt, (a) nothing
herein shall affect in any manner (i) the calculation of the Repurchase Price
owed under the Original Confirmation with respect to the period of time from the
Purchase Date in November 2012 through the Amendment Date or (ii) the Seller’s
obligation to pay such Repurchase Price (other than the Accrued Interest) to the
Buyer on the Amendment Date, (b) notwithstanding the terms of the Master
Agreement, this Confirmation or any other document, the delay in payment of the
Accrued Interest from the Amendment Date until the Repurchase Date in February
2013 shall not be a default or violation of the Master Agreement or applicable
Series Transaction and (c) no interest shall accrue on such due and unpaid
Accrued Interest during the period from the Amendment Date through the
Repurchase Date in February 2013.

 

(B) For any Series Transaction entered into on or after the Amendment Date, the
CLO Payment Date immediately following the Purchase Date for that Series
Transaction.

 

3



--------------------------------------------------------------------------------

Pricing Rate:    For any Series Transaction, the Pricing Rate will be 3.25% (325
basis points) per annum. Price Differential:    In addition to the amount
defined in paragraph 2(ii) of the Master Agreement, the Price Differential will
be increased by any Breakage payable by Seller. Breakage:   

(a) For any Repurchase Date with respect to which there is no Principal Paydown,
zero and

 

(b) breakage of 125 basis points per annum present valued, determined as
follows: for any Repurchase Date with respect to which there is a Principal
Paydown (including a Repurchase Date resulting from an Event of Default
hereunder) (a “Breakage Date”), an amount, determined by the Buyer in good
faith, equal to the present value, discounted at the applicable Swap Rate, of
(i) 1.25% per annum multiplied by (ii) 83.333333% of the Principal Paydown
multiplied by (iii) a fraction, the numerator of which is the number of days
from and including the associated Breakage Date to but excluding the Scheduled
Final Repurchase Date and the denominator of which is 360 (the “Discounted
Payment”).

Principal Paydown:   

(a) For any Repurchase Date not resulting from an Event of Default hereunder,
the Principal Paydown will equal the aggregate principal amount of the CLO Notes
to be redeemed pursuant to the CLO Indenture;

 

(b) for any Repurchase Date resulting from an Event of Default hereunder, the
Principal Paydown will be equal to the Class A Maximum Principal Amount (as
defined in the CLO Indenture) minus any principal payments previously made on
the CLO Notes; and

 

(c) for any Repurchase Date on which a Purchase Date does not occur due to an
Excess Paydown Event, the Principal Paydown will be equal to the aggregate
outstanding principal amount of the CLO Notes.

Swap Rate:   

 

For any Breakage Date and any Discounted Payment, except as provided below, the
annual swap rate (expressed as a percentage per annum) for a United States
Dollar denominated interest rate swap transaction with a maturity equal to the
Discounted Tenor which appears on the Reuters Page ISDAFIX1 or any successor
page (the “CMS-Screen Page”) as of 11:00 a.m. (New York time) on the Pricing
Date, all as determined by Buyer. If there is no quotation for a period

 

4



--------------------------------------------------------------------------------

  

corresponding to the Discounted Tenor, then the Swap Rate for the relevant
Breakage Date and Discounted Payment will be determined by linear interpolation.

 

If at such time the CMS-Screen Page is not available or if no swap rate appears,
the relevant rate will be a percentage rate per annum determined on the basis of
the mid-market semi-annual interest rate swap rate quotations provided by five
leading swap dealers in the New York City interbank market (“Reference Banks”)
selected by Buyer at approximately 11:00 a.m. (New York time) on the Pricing
Date. For this purpose, the mid-market semi-annual swap rate means the mean of
the bid and offered rates for the semi-annual fixed leg, calculated on a 30/360
day count basis, of a fixed-for-floating United States Dollar interest rate swap
transaction with a term equal to the Discounted Tenor commencing on that day and
in an amount equal to the applicable Principal Paydown with an acknowledged
dealer of good credit in the United States Dollar interest rate swap market,
where the floating leg, calculated on an Actual/360 day count basis, is
equivalent to USD-LIBOR-BBA with a maturity of three months. Buyer will request
the principal New York City office of each of the Reference Banks to provide a
quotation of its rate. If at least three quotations are provided, the Swap Rate
will be the arithmetic mean of the quotations, eliminating the highest quotation
(or, in the event of equality, one of the highest) and the lowest quotation (or,
in the event of equality, one of the lowest). If less than three quotations are
provided, Buyer will determine the Swap Rate at its sole discretion, acting in
good faith and in accordance with standard market practice.

 

   For purposes of the foregoing, for any particular Discounted Payment, the
“Discounted Tenor” will mean the period from and including the relevant Breakage
Date to but excluding the Scheduled Final Repurchase Date. For purposes of the
foregoing, for any given Breakage Date, the “Pricing Date” will be the second
Dealing Day prior to the relevant Breakage Date.

Equivalent Securities:

   For the avoidance of doubt, with respect to Purchased Securities (and without
limiting the applicability of 2(t)(B) or the second sentence of 2(s), in each
case of the Master Agreement), only the CLO Notes (or, where applicable,
Distributions in respect thereof) will be considered to be “equivalent to” the
CLO Notes. Additional Terms:    Market Value of the CLO Notes:    On and after
the Amendment Date, the Market Value with respect to the CLO Notes shall be
equal to the following: (a) so long as the CLO Collateral Value is greater than
or equal to 128.358333% of the

 

5



--------------------------------------------------------------------------------

  

aggregate principal amount of the CLO Notes, then the Initial MV Percentage
multiplied by the then-current principal amount of the CLO Notes and (b)
otherwise, the Initial MV Percentage multiplied by the then-current principal
amount of the CLO Notes minus the difference between (x) 128.358333% of the
aggregate principal amount of the CLO Notes and (y) the CLO Collateral Value.

 

“Initial MV Percentage” means, (i) on the Amendment Date, 100%, and (ii) after
the Amendment Date, the percentage of par determined by dividing the market
value of the CLO Note (as determined by Buyer) on any Purchase Date or any
Ramp-up Date, as applicable, (which, for this purpose, will be a “clean” price
excluding accrued interest) by the principal amount of such CLO Note at that
date.

 

“CLO Collateral Value” means, on any date of determination, the sum of: (i) with
respect to each Pledged Obligation held by the CLO Issuer that is a Senior
Secured Loan or a Second Lien Loan, the aggregate outstanding amount of such
Pledged Obligation multiplied by, (1) (x) the average of the indicative bid-side
price (expressed as a percentage) for such Pledged Obligation obtained by Buyer
from Reuters Loan Pricing Corporation or LoanX, or (y) if only one such
indicative bid-side price is available, such indicative bid-side price
(expressed as a percentage) or (2) if Buyer determines that neither of such
indicative prices is available or that neither of such prices is indicative of
the actual current market price of the Pledged Obligation, then the indicative
bid-side price (expressed as a percentage) from the loan trading desk of Buyer;
(ii) with respect to any other Pledged Obligation (other than Cash) held by the
CLO Issuer, the aggregate outstanding amount of such Pledged Obligation
multiplied by the market value (expressed as a percentage) of such Pledged
Obligation as determined by the Buyer in good faith and in a commercially
reasonable manner; and (iii) with respect to any Cash held by the CLO Issuer (at
such time based on the information most recently made available to the parties
by the CLO Trustee), the amount of such Cash.

 

The market value price determined by Buyer pursuant to clauses (i)(2) and (ii)
above is referred to herein as the “JPMCB Determined Price”.

 

Seller, acting in good faith and in a commercially reasonable manner, may
dispute the JPMCB Determined Price of some or all of the Pledged Obligations for
purposes of any Margin Transfer to Buyer by Seller under paragraph 4 of the
Master Agreement, if the following conditions are satisfied: (i) the Seller
shall make all Margin Transfers required of it in accordance with paragraph 4 of
the Master Agreement and (ii) if no Event of Default has occurred and is
continuing with respect to Seller, then by no later than 10:00 a.m. (New York
time) on the next Dealing Day, Seller

 

6



--------------------------------------------------------------------------------

  

may obtain a firm bid for the full amount of the relevant Pledged Obligation
from an Independent Dealer (an “Independent Bid”). The Independent Bid must be
maintained by the Independent Dealer and actionable for the Buyer before 12:00
p.m. (New York time) on such Dealing Day. If Seller obtains an Independent Bid
and submits to the Buyer evidence of such Independent Bid no later than 10:00
a.m. (New York time) on such Dealing Day, then such Independent Bid (subject to
any “Bid Disqualification Condition” as defined below) shall be used to
determine the Market Value of such Pledged Obligation for the purposes of
paragraph 4 of the Master Agreement (the “Dispute Determined Price”) and the
determination of any Margin Securities to be delivered or any Equivalent Margin
Securities to be redelivered (in each case, no later than 5:00 p.m. (New York
time) on such Dealing Day) in respect of the price established on such Dealing
Day shall be based on such Dispute Determined Price.

 

“Independent Dealers” means Bank of America/Merrill Lynch, Barclays Bank, BNP
Paribas, Citibank, Credit Suisse, Deutsche Bank, Goldman Sachs, Morgan Stanley,
Nomura, Royal Bank of Scotland, UBS, any affiliate of any of the foregoing and
any other third party mutually agreed to by Buyer and Seller, but in no event
including Seller or any affiliate of Seller.

 

“Dealing Day” shall mean a day other than a Saturday, Sunday or day on which the
Securities Industry and Financial Markets Association recommends that there be
no trading in US dollar-denominated government securities, mortgage—and
asset-backed securities, over-the-counter investment-grade and high-yield
corporate bonds, municipal bonds and secondary money market trading in bankers’
acceptances, commercial paper and USD and Euro certificates of deposit.

 

“Bid Disqualification Condition” means that Buyer shall be entitled to disregard
as invalid any Independent Bid submitted by any Independent Dealer if, in
Buyer’s good faith judgment: (i) such Independent Dealer is ineligible to accept
assignment or transfer of the relevant Pledged Obligation or portion thereof, as
applicable, substantially in accordance with the then-current market practice in
the principal market for such Pledged Obligation, as reasonably determined by
Buyer; or (ii) such firm bid or such firm offer is not bona fide due to the
insolvency of the Independent Dealer or that, as of the relevant date of
determination, the Buyer determines in good faith that such Independent Dealer
is in default under purchase contracts for assets similar to the Pledged
Obligations in an aggregate amount in excess of USD 250,000,000.

 

The foregoing will not operate in derogation of the obligation to make
additional incremental Margin Transfers in respect of any later demands.

 

7



--------------------------------------------------------------------------------

  

The JPMCB Determined Price or Dispute Determined Price for any Pledged
Obligation that is under contract to be sold by the CLO Issuer will not exceed
the sales price to be received by the CLO Issuer under the relevant sale
contract.

 

It is understood and agreed that the definition of “Market Value” set forth
above is not intended to and does not track the definition of “Market Value” set
forth in the CLO Indenture.

No Substitution:    In accordance with paragraph 8(a) of the Master Agreement,
substitution is at Buyer’s sole discretion. Additional Event of Default:   

In addition to the Events of Default specified in the Master Agreement, the
following shall also constitute an Event of Default (as to which Seller will be
the Defaulting Party) for so long as any Series Transaction under this
Confirmation is outstanding:

 

(x) Any CLO Event of Default shall have occurred and be continuing, (y) the
occurrence of “cause” under the Collateral Management Agreement (as defined in
the CLO Indenture), or (z) a breach of any of the covenants contained in Section
9(j) of Seller’s LLC Agreement shall have occurred and be continuing and, in
either case of (x), (y) or (z), the non-Defaulting Party serves a notice on the
Defaulting Party. For purposes of the foregoing, the Seller will be the
Defaulting Party and the Buyer will be the non-Defaulting Party.

CLO Event of Default:    An “Event of Default” as defined in the CLO Indenture.
Additional Representation of Cobbs Creek:   

As of the initial Purchase Date, Cobbs Creek represents that the Final
Repurchase Date is a date certain calculated as follows:

 

(i) if the expected weighted average final amortisation of the Purchased
Securities (the “Expected Amortisation Date”) will occur 5 years or more after
the initial Purchase Date for the Purchased Securities, the earlier of the date
on which 80% of the number of days occurring between the initial Purchase Date
for such Purchased Securities and the Expected Amortisation Date have lapsed or
the date on which 20% or less of the initial principal amount of the Purchased
Securities is outstanding, and

 

(ii) if the Expected Amortisation Date will occur more than one but less than
five years after the initial Purchase Date for the Purchased Securities, the
earlier of the date occurring one year prior to the Expected Amortisation Date
or the date on which 20% or less of the initial principal amount of the
Purchased Securities is outstanding.

 

8



--------------------------------------------------------------------------------

Application of Payments:

  

Notwithstanding anything to the contrary in the Master Agreement, payments under
the CLO Notes (whether Income or Distributions) received on a Repurchase Date
will be applied in the following order:

 

first, to payment of the Repurchase Price;

 

second, if the Adjusted Net Worth of the Collateral is less than the Collateral
Minimum, to deposit into the Custodial Account an amount equal to the lesser of
(i) (1) the Collateral Minimum minus (2) the Adjusted Net Worth of the
Collateral, and (ii) the amount of the payment received;

 

third, to any unpaid Margin Transfer amounts owing from Seller to Buyer which
would exist after giving effect to repayment of the maturing repurchase
transaction and entry into the new repurchase transaction; and

 

fourth, with respect any remaining amounts (x) prior to the occurrence of an
Event of Default, distributed in accordance with the terms of Section 6(o) of
Annex I of the Master Agreement or (y) after the occurrence of an Event of
Default, Buyer will be entitled to retain any Income or Distribution as
additional Margin.

Acknowledgement by Cobbs Creek:   

For the avoidance of doubt, and not to be construed in derogation of the
conveyance of the Purchased Securities hereunder, Seller acknowledges that all
of Seller’s interest in the Purchased Securities shall pass to Buyer on each
Purchase Date and, unless otherwise agreed by Buyer and Seller, (i) nothing in
this Confirmation shall preclude Buyer from engaging in repurchase transactions
with the Purchased Securities or otherwise selling, transferring, pledging or
hypothecating the Purchased Securities, (ii) at all times prior to the Final
Purchase Date, Buyer shall have the sole right to vote and exercise all other
rights and privileges of a holder of the CLO Notes, including, but not limited
to, the rights to accelerate and order disposition of assets and the rights set
forth in Sections 7.20 and 7.21 of the CLO Indenture, in each case in accordance
with the relevant provisions of the CLO Indenture; provided that, so long as no
Event of Default or potential Event of Default has occurred and is continuing,
the Seller, and not the Buyer, shall be entitled to exercise the rights set
forth in Section 7.20 of the CLO Indenture, and (iii) Buyer will be entitled to
receive all payments under the Purchased Securities subject to paragraph 5 of
the Master Agreement and the Application of Payments.

 

Seller further acknowledges and agrees that (x) neither JPMCB nor any of its
affiliates have acted in any placement agent, underwriter or arranger capacity
with respect to the Purchased Securities, and (y)

 

9



--------------------------------------------------------------------------------

   following the earlier of (1) the end of the Initial Investment Period (as
defined in the CLO Indenture) and (2) the date on which the CLO Notes have been
increased to their respective Maximum Principal Amount (as defined in the CLO
Indenture), JPMCB may convert the Purchased Securities from certificated to
book-entry securities and, in connection with such conversion, JPMCB may, itself
or through any of its affiliates, coordinate with Depository Trust Company
(“DTC”) (including by completing any required DTC documentation) to facilitate
such conversion; it being agreed, for the avoidance of doubt, that JPMCB’s or
its affiliate’s role in the conversion of the Purchased Securities is merely for
administrative convenience and, notwithstanding any provisions in the required
DTC documentation, shall in no event imply that JPMCB or its affiliate have
performed or are performing any role as placement agent, underwriter or arranger
with respect to the Purchased Securities. Tax Treatment    The parties agree
that each Series Transaction shall be treated as a loan by the Buyer to FS
Investment Corporation II for federal, state and local income and franchise tax
purposes.

 

10



--------------------------------------------------------------------------------

This Confirmation may not be amended except in writing signed by both parties.

 

This Confirmation may be executed in any number of counterparts, and by each
party on separate counterparts. Each counterpart is an
original, but all counterparts shall together constitute one and the same
instrument. Delivery of an executed counterpart signature page
of this Confirmation by e-mail (PDF) or telecopy shall be as effective as
delivery of a manually executed counterpart of this
Confirmation. In relation to each counterpart, upon Confirmation by or on behalf
of the signatory that the signatory authorises the
attachment of such counterpart signature page to the final text of this
Confirmation, such counterpart signature page shall take effect
together with such final text as a complete authoritative counterpart.

 

Please confirm your acceptance of the terms and conditions of this Confirmation
by signing and returning the attached duplicate.

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, LONDON BRANCH     COBBS CREEK LLC By:
  /s/ Louis J. Cerrotta     By:   /s/ Gerald F. Stahlecker Name:   Louis J.
Cerrotta       Name: Gerald F. Stahlecker Title:   ED       Title: Executive
Vice President